
	

113 HR 629 IH: Violence Against Immigrant Women Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 629
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Ms. Schakowsky (for
			 herself, Ms. Chu,
			 Ms. Clarke,
			 Ms. Eshoo,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Mr. Honda, Ms. Lee
			 of California, Mrs. Carolyn B. Maloney
			 of New York, Ms. Moore,
			 Mrs. Napolitano,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Vargas, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Financial Services and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide protections against violence against immigrant
		  women, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Immigrant Women Act
			 of 2013.
		IRulemakings
			101.Rulemaking and
			 findings with regard to rulemaking
				(a)RulemakingNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General, the Secretary of Homeland Security, and the Secretary of State shall
			 make rules to implement this Act and the amendments carried out by this Act. To
			 the extent necessary to ensure that such rules are made in a timely manner, the
			 rules shall take effect on an interim basis, at the same time that notice and
			 opportunity for public comment are offered. Access to the relief provided by
			 this Act and previous Acts listed in subsection (b) is in the public interest,
			 as necessary to protect health and safety and promulgation of regulations that
			 take effect on an interim basis falls within the good cause exception in the
			 Administrative Procedure Act.
				(b)FindingsNot
			 later than 180 days after the date of enactment of this Act, the Attorney
			 General, the Secretary of Homeland Security, and the Secretary of State shall
			 promulgate interim regulations to implement the provisions not amended or
			 repealed from the Victims of Trafficking and Violence Prevention Act of 2000
			 (Public Law 106–386), the Violence Against Women Act and Department Justice
			 Reauthorization Act of 2006 (Public Law 109–162) and the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (Public Law
			 110–457). Insofar as required to carry out the previous sentence in a timely
			 manner, such regulations shall be promulgated to take effect on an interim
			 basis, at the same time that notice and opportunity for public comment are
			 offered.
				IIProtections for
			 victims
			201.Employment
			 authorization for immigrant victims
				(a)FindingsCongress finds as follows:
					(1)Congress created
			 immigration protections for immigrant victims of domestic violence, sexual
			 assault, stalking, dating violence, human trafficking, and other crime victims
			 for two important purposes—to facilitate prosecution of perpetrators and to
			 enhance victim safety.
					(2)The safety of
			 immigrant victims applying for protection under the Violence Against Women Act
			 or the Trafficking Victims Protection Act is undermined when government
			 agencies delay in providing legal work authorization. Immigrant victims’
			 ability to seek help and to cooperate in the detection, investigation or
			 prosecution crimes committed against them is enhanced when victims can work
			 lawfully and sever their economic dependence on the perpetrator.
					(3)When victims know
			 that they will receive legal work authorization within 180 days of filing their
			 for victim related immigration relief, victims and their advocates can develop
			 safety plans that will focus on steps the victim can take to keep herself and
			 her children safe during the work authorization waiting period. This can
			 include stays in an emergency shelter and transitional housing, obtaining legal
			 custody of her children and learning skills that will enhance her
			 employability.
					(4)The economic
			 stability that comes from the ability to work lawfully in the United States
			 reduces victims’ vulnerability to abuse, exploitation and coercion from crime
			 perpetrators.
					(5)Congress in VAWA
			 2000 and VAWA 2005 took steps to encourage DHS to grant immigrant crime victims
			 swift access to legal work authorization. However, as of 2011 73.9% of VAWA
			 self-petitioners and 93.9% of U-visa applicants endure delays of longer than 6
			 months before receiving legal work authorization. Of these many wait well over
			 a year after filing before receiving work authorization—36.7% of VAWA
			 self-petitioners and 32% of U-visa applicants. These delays harm criminal
			 prosecutions and endanger victims and their children.
					(b)Employment
			 authorization for immigrant victimsSection 204(a)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)) is amended by adding at the end the
			 following:
					
						(M)Notwithstanding any provision of this Act
				restricting eligibility for employment in the United States, the Secretary of
				Homeland Security may grant employment authorization to an alien who has filed
				a petition for status as a VAWA self-petitioner or a nonimmigrant described in
				section 101(a)(15)(U) on the date that is the earlier of—
							(i)the date the
				alien’s petition for such status is approved; or
							(ii)180 days after
				the date the alien filed a petition for such
				status.
							.
				202.Protections for
			 trafficking victims
				(a)Death of a
			 family member
					(1)Citizen
			 parentsSection
			 204(a)(1)(A)(iv) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(A)(iv)) is amended—
						(A)by striking
			 or who the first place it appears and inserting ,
			 who;
						(B)by inserting
			 who was a child of a United States citizen parent (i)(I) who died within
			 the past 2 years; or (II) who died when the child was under 18 years of age and
			 the child filed a petition under this subsection not later than 2 years after
			 the child reached the age of 18 years, or (ii) whose marriage to the child’s
			 alien parent was terminated, including by divorce, annulment, or by death of
			 the alien parent or the United States citizen parent before ,
			 and who is a person of good moral character,; and
						(C)by striking (and any child of the
			 alien) and inserting (and any spouse or child of the
			 alien).
						(2)Lawful permanent
			 residentsSection
			 204(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(B)) is
			 amended—
						(A)in clause (iii)—
							(i)by
			 striking or who and inserting who;
							(ii)by
			 inserting or who was a child of a lawful permanent resident parent
			 (I)(aa) who within the past 2 years; or (II) who died when one child was under
			 18 years of age and the child filed a petition under this subsection no later
			 than 2 years after the child reached the age of 18 before , and
			 who is a person of good moral character,; and
							(iii)by striking (and any child of the
			 alien) and inserting (and any spouse or child of the
			 alien); and
							(B)in clause
			 (ii)(II)(aa)(CC)—
							(i)in
			 subsubitem (aaa), by striking or;
							(ii)in
			 subsubitem (bbb), by striking the semicolon at the end and inserting ;
			 or; and
							(iii)by
			 adding at the end the following:
								
									(ccc)whose spouse died within the past 2
				years.
									.
							(3)Self petitioning
			 by minorsSection
			 204(a)(1)(D)(v) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(D)(v)) is amended by inserting after who is not less than 21
			 years of age, the following: (and the individual’s spouse and
			 children).
					(4)Surviving
			 relativesSection 204(l) of the Immigration and Nationality Act
			 (8 U.S.C. 1165(l)) is amended—
						(A)in paragraph (1),
			 by striking who resided in the United States at the time of the death of
			 the qualifying relative and who continues to reside in the United
			 States; and
						(B)in paragraph
			 (2)(E), to read as follows:
							
								(E)(i)an alien described in
				section 101(a)(15)(T)(ii) whose qualifying relative has been admitted in
				nonimmigrant status described in section 101(a)(15)(T)(i);
									(ii)an alien described in section
				101(a)(15)(U)(ii) whose qualifying relative has been admitted in nonimmigrant
				status described in section 101(a)(15)(U)(i); or
									(iii)an alien who is a VAWA
				self-petitioner.
									.
				
						(5)Effective
			 dates
						(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendments made by paragraphs (1) and (2) shall take
			 effect on the date of enactment of this Act and shall apply to petitions filed
			 on or after that date.
						(B)Transition in
			 case of citizen parents who died before enactmentIn applying the
			 amendments made by paragraphs (1) and (2)(A) in the case of an alien whose
			 citizen or lawful permanent resident parent died during the period beginning on
			 the date that is 2 years prior to the date of enactment of Violence Against
			 Women Reauthorization Act of 2005, and ending on the date of enactment of this
			 Act—
							(i)section
			 204(a)(1)(A)(iv) and section 204(a)(1)(B)(iii) of the Immigration and
			 Nationality Act shall each be applied as though the phrase within the
			 past two years were the period described in section 202(d)(5)(B)
			 of the Violence Against Immigrant Women Act of 2012;
							(ii)a
			 petition under either such section shall be filed not later than the later
			 of—
								(I)2
			 years after the date of enactment of this Act; or
								(II)the 2 years after
			 the date the alien attains 18 years of age; and
								(iii)the
			 determination of eligibility of an alien child for benefits under either such
			 section (including under section 204(a)(1)(D) of such Act, by reason of a
			 petition authorized under such section) shall be determined as of the date of
			 the death of the citizen or lawful permanent resident parent.
							(b)Unaccompanied
			 Alien child redefinedSection 462(g) of the Homeland Security Act
			 of 2002 (6 U.S.C. 279(g)) is amended—
					(1)in paragraph
			 (2)(C)—
						(A)in clause (i), by
			 striking or at the end;
						(B)in clause (ii), by
			 striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(iii)was apprehended without a parent or legal
				guardian and is not reunified with a parent or legal guardian within 72 hours
				thereafter.
								;
				and
						(2)by adding at the
			 end the following:
						
							(h)Reunification with a parent or legal
				guardian or next friend does not affect the child’s unaccompanied status for
				the duration of the child’s immigration
				proceedings.
							.
					(c)Providing safe
			 and secure placements for childrenSection 235(c)(2) of the Trafficking
			 Victims Protection Reauthorization Act of 2008 is amended by adding at the end
			 the following: The Secretary of Homeland Security shall permit the
			 continuation of care plans developed by the Office of Refugee Resettlement’s
			 division of Unaccompanied Children’s Services to ensure their continued
			 protected status after they turn 18, in an arrangement that is the least
			 restrictive possible. The provisions of this paragraph apply to an
			 unaccompanied alien child until such child attains 21 years of age, including
			 those provisions providing for continued authorization of placement of that
			 child..
				(d)Providing safe
			 and secure placements for childrenSection 235(c)(1) of the Trafficking
			 Victims Protection Reauthorization Act of 2008 is amended to read as
			 follows:
					
						(1)Policies and
				programs
							(A)In
				generalThe Secretary of Health and Human Services, Secretary of
				Homeland Security, Attorney General, and Secretary of State shall establish
				policies and programs to ensure that unaccompanied alien children in the United
				States are protected from traffickers and other persons seeking to victimize or
				otherwise engage such children in criminal, harmful, or exploitative activity,
				including policies and programs reflecting best practices in witness security
				programs.
							(B)Confidentiality
				of informationIn order to protect unaccompanied alien children
				in the United States, information acquired by any person, including officers or
				employees of the Department of Health and Human Services, case managers, or
				others in connection with providing services or treatment to children in the
				custody of the Secretary of Health and Human Services, including any contracted
				social service entity, shall have be afforded confidentiality protections under
				VAWA confidentiality (8 U.S.C. 1367) and the Health Insurance Portability and
				Accountability
				Act.
							.
				(e)Eligibility for
			 special immigrant juvenile status
					(1)Age and court
			 jurisdictionSection
			 235(d)(6) of the Trafficking Victims Protection Reauthorization Act of 2008 is
			 amended to read as follows:
						
							(6)Transition
				ruleNotwithstanding any
				other provision of law, an alien described in section 101(a)(27)(J) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)) may not be denied
				special immigrant status under such section or have such status revoked after
				the date of the enactment of this Act based on age or whether the alien
				continues to be under State or juvenile court jurisdiction if the alien was a
				child and under State or juvenile court jurisdiction on the date on which the
				alien applied for such
				status.
							.
					(2)Single
			 parentsSection
			 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(J)(i)) is amended—
						(A)by striking
			 1 or both and inserting at least one;
						(B)by inserting after
			 State law the following: regardless of whether the
			 immigrant lives with the non-offending parent;; and
						(C)by inserting after
			 custody of the following: a non-offending parent of the
			 immigrant.
						(f)Counting of
			 trafficking victims and benefits for U-Visa holders and familiesSection 107(b)(1)(B) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)) is amended by adding
			 and victims of human trafficking who qualify for other forms of
			 immigration relief after 101(a)(15)(T)(ii).
				(g)Passport
			 retentionSection 1592 of
			 title 18, United States Code, is amended—
					(1)in subsection (a)(2) by deleting
			 or at the end;
					(2)in subsection (a)(3) by adding
			 or at the end; and
					(3)by inserting after
			 paragraph (3) of subsection (a) the following:
						
							(4)for more than 32 hours shall be subject to
				a rebuttable presumption that they are withholding the passport of another
				person against that persons will in violation of this section, but it is not a
				violation of this section to obtain a person’s passport for up 32 hours for the
				purpose of complying with Federal or State government
				requirements;
							.
					203.Protections for
			 victims of criminal activity
				(a)In
			 generalSection
			 101(a)(15)(U)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(U)(iii)) is amended—
					(1)by inserting
			 stalking; dating violence; abuse; endangerment; or exploitation of a
			 person who is a child, elderly, or disabled; after
			 perjury;; and
					(2)by adding at the
			 end the following:
						
							(iv)the terms domestic violence,
				sexual assault, dating violence, and
				stalking have the meaning given such terms in the Violence Against
				Women Act of 1994 (42 U.S.C.
				13925(a));
							.
					(b)Protection for
			 Incapacitated Sons and Daughters of Victims(1)Section 101(a)(15)(T)(ii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(t)) is amended—
						(A)in subclause (I) by inserting ,
			 incapacitated siblings, after under such clause;
			 and
						(B)in
			 subclause (III) by inserting , incapacitated sibling, after
			 parent.
						(2)Section 101(a)(15)(U)(ii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(ii)) is
			 amended—
						(A)in subclause (I)—
							(i)by inserting or
			 incapacitated after under 21 years of age;
							(ii)by inserting son or
			 daughter, after children,; and
							(iii)by inserting any children
			 of the siblings,  after under such clause; and
							(B)in subclause (II)—
							(i)by inserting under 21 years
			 of age on the date on which such alien applied for status under such
			 clause after children; and
							(ii)by inserting , and any
			 children of the children after such alien.
							(3)Section 204(a)(1) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)) is amended—
						(A)in subparagraph (A)(ii), by inserting
			 or incapacitated sons or daughters after alien’s
			 children;
						(B)in subparagraph (A)(iii), in the
			 matter preceding item (aa), by inserting or incapacitated son or
			 daughter after child;
						(C)in subparagraph (A)(iii)(I)(bb), by
			 striking or a child inserting , an incapacitated son or
			 daughter of the alien, or a child;
						(D)in
			 subparagraph (A)(iv), by inserting , or incapacitated son or
			 daughter, after child the first and second places it
			 appears;
						(E)in subparagraph (A)(vi), by striking
			 or child and inserting , incapacitated son or daughter,
			 or child;
						(F)in subparagraph (B)(ii)(I)(bb), by
			 inserting , an incapacitated son or daughter of the alien, or
			 before a child of the alien; and
						(G)in subparagraph (B)(iii), by inserting
			 incapacitated son or daughter after child the
			 first, second, and third places it appears.
						(c)Protecting
			 Parents of U.S. Citizen Child Crime VictimsSection 101(a)(15)(U) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(U)) shall be amended—
					(1)in clause
			 (i)—
						(A)in subclause (I),
			 by inserting after the alien the following: or a child of
			 the alien;
						(B)in subclause (II),
			 by striking an alien before the word child and
			 inserting a; and
						(C)in subclause
			 (III), by striking an alien before the word child
			 and inserting a; and
						(2)in clause (ii), by
			 inserting after subclause (II) the following:
						
							(III)in the case of
				an alien described in clause (i) who is 21 years of age or older and
				incapacitated, the parents and siblings of such
				alien.
							.
					(d)Requirements
			 applicable to U Visas
					(1)Recapture of
			 unused U visasSection
			 214(p)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(p)(2)) is
			 amended—
						(A)in subparagraph
			 (A), by striking The number and inserting Except as
			 provided in subparagraph (C), the number; and
						(B)by adding at the
			 end the following:
							
								(C)Beginning in fiscal year 2012, if the
				numerical limitation set forth in subparagraph (A) is reached before the end of
				the fiscal year, up to 5,000 additional visas, of the aggregate number of visas
				that were available and not issued to nonimmigrants described in section
				101(a)(15)(U) in fiscal years 2006 through 2011, may be issued until the end of
				the fiscal
				year.
								.
						(2)Sunset
			 dateThe amendments made by paragraph (1) are repealed on the
			 date on which the aggregate number of visas that were available and not issued
			 in fiscal years 2006 through 2011 have been issued pursuant to section
			 214(p)(2)(C) of the Immigration and Nationality Act.
					(3)Age
			 determinationsSection 214(p) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(p)) is amended by adding at the end the following:
						
							(7)Age
				determinations
								(A)ChildrenAn unmarried alien who seeks to accompany,
				or follow to join, a parent granted status under section 101(a)(15)(U)(i), and
				who was under 21 years of age on the date on which such parent petitioned for
				such status, shall continue to be classified as a child for purposes of section
				101(a)(15)(U)(ii), if the alien attains 21 years of age after such parent’s
				petition was filed but while it was pending.
								(B)Principal
				aliensAn alien described in clause (i) of section 101(a)(15)(U)
				shall continue to be treated as an alien described in clause (ii)(I) of such
				section if the alien attains 21 years of age after the alien’s application for
				status under such clause (i) is filed but while it is
				pending.
								.
					(4)Petitioning
			 procedures for U visasSection 214(p)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(p)) is amended by inserting
			 Certifications may be signed by the head of the agency or any agency
			 staff member designated by such agency head to sign certifications.
			 before The certification may also.
					(e)VOCA as U-Visa
			 CertifiersSection 203(j) through section 214(p) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(j) through 8 U.S.C. 1184(p)) is
			 amended by inserting administrator of crime victim assistance under the
			 Comprehensive Crime Control Act of 1984 (42 U.S.C. 10602), after
			 prosecutor, judge, each place it appears.
				204.Battered spouse
			 and family member protections and nonimmigrants
				(a)Exception from
			 foreign residence requirement for educational visitors
					(1)In
			 generalSection 212(e) of the Immigration and Nationality Act (8
			 U.S.C. 1182(e)) is amended, in the matter before the first proviso, by
			 inserting unless the alien is a VAWA self-petitioner or an applicant for
			 nonimmigrant status under 101(a)(15)(T) or (U) after for an
			 aggregate of at least two years following departure from the United
			 States.
					(2)Effective
			 dateThe amendment made by this paragraph shall apply to aliens
			 regardless of whether the foreign residence requirement under section 212(e) of
			 the Immigration and Nationality Act arises out of an admission or acquisition
			 of status under section 101(a)(15)(J) of such Act, before, on, or after the
			 date of enactment of this Act.
					(b)Self-PetitioningSection
			 204(a)(1)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(A)(iii)) is amended—
					(1)in subclause
			 (I)(bb), by inserting or to conclude in a valid marriage after
			 intended by the alien to be legally a marriage;
					(2)in subclause (II)(aa)—
						(A)by striking
			 or at the end of subitem (BB);
						(B)by inserting
			 or at the end of subitem (CC); and
						(C)by adding at the
			 end the following new subitem:
							
								(DD)who entered the United States as an alien
				described in section 101(a)(15)(K) with the intent to enter into a valid
				marriage and the alien (or child of the alien) was battered or subject to
				extreme cruelty by the United States citizen who filed the petition to accord
				status under such
				section;
								;
						(3)in subclause
			 (II)(cc)—
						(A)by striking
			 or who and inserting , who; and
						(B)by inserting
			 , or who is described in subitem (aa)(DD) before the semicolon;
			 and
						(4)in subclause
			 (II)(dd) by inserting or who is described in subitem (aa)(DD)
			 before the period.
					(c)Exception from
			 requirement To departSection 214(d)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(d)(1)) is amended by inserting before the period
			 at the end the following: unless the alien (and the child of the alien)
			 entered the United States as an alien described in section 101(a)(15)(K) with
			 the intent to enter into a valid marriage and the alien or child was battered
			 or subjected to extreme cruelty by the United States citizen who filed the
			 petition to accord status under such section.
				(d)Effective
			 dateThe amendments made by this subsection shall apply to aliens
			 admitted before, on, or after the date of enactment of this Act.
				(e)Relief for
			 abused fiancés
					(1)Conforming
			 application in cancellation of removalSection 240A(b)(2)(A)(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(2)(A)(i)) is
			 amended—
						(A)by striking
			 or at the end of subclause (II);
						(B)by adding
			 or at the end of subclause (III); and
						(C)by adding at the
			 end the following new subclause:
							
								(IV)the alien entered the United States as an
				alien described in section 101(a)(15)(K) with the intent to enter into a valid
				marriage and the alien (or the child of the alien who is described in such
				section) was battered or subject to extreme cruelty by the United States
				citizen who filed the petition to accord status under such
				section;
								.
						(2)Exception to
			 restriction on adjustment of statusThe second sentence of
			 section 245(d) of the Immigration and Nationality Act (8 U.S.C. 1255(d)) is
			 amended by inserting before the period the following: , unless the alien
			 is described in section 204(a)(1)(A)(iii)(II)(aa)(DD).
					(3)Application
			 under suspension of deportationSection 244(a)(3) of such Act (8
			 U.S.C. 1254(a)(3)) (as in effect on March 31, 1997) shall be applied (as if in
			 effect on such date) as if the phrase is described in section
			 240A(b)(2)(A)(i)(IV) or were inserted before has been
			 battered the first place it appears.
					(4)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act and shall apply to aliens admitted
			 before, on, or after such date.
					(f)Visa waiver
			 entrants
					(1)In
			 generalSection 217(b)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1187(b)(2)) is amended by inserting as a VAWA self-petitioner
			 or for relief under section 101(a)(15)(T) or (U), under section 240A(b)(2), or
			 under section 244(a)(3) (as in effect on March 31, 1997), after
			 asylum,.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act and shall apply to waivers provided under
			 section 217(b)(2) of the Immigration and Nationality Act before, on, or after
			 such date as if it had been included in such waivers.
					(g)Abused
			 Derivatives Accessing VAWA Self-PetitioningSection
			 204(a)(1)(B)(ii)(I) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(B)(ii)(I)) is amended—
					(1)in subitem (CC) by
			 inserting or at the end; and
					(2)by adding a new
			 subitem (DD) as follows:
						
							(DD)who is or was the
				bona fide spouse of an alien who is now a Lawful Permanent
				Resident.
							.
					205.Battered spouse
			 and family member protections
				(a)Self-Petitioning
			 for Abandoned Spouses
					(1)Abandoned
			 spouses of U.S. citizensSection 204(a)(1)(A)(iii)(I)(bb) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(iii)(I)(bb)) is amended
			 by inserting abandoned, before battered.
					(2)Abandoned
			 spouses of lawful permanent residentsSection
			 204(a)(1)(B)(ii)(I)(bb) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(B)(ii)(I)(bb)) is amended by inserting abandoned,
			 before battered.
					(b)Improved access
			 to VAWA self-Petitioning
					(1)Abused immigrant
			 spouses of United States citizensSection 204(a)(1)(A) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)) is amended—
						(A)in clause
			 (iii)(I)(bb) by striking during the marriage or relationship intended by
			 the alien to be legally a marriage,;
						(B)in clause
			 (iii)(II)(aa)(CC)(bbb) by striking related to an incident of domestic
			 violence;
						(C)in clause
			 (iii)(II)(aa)—
							(i)by
			 striking subitem (CC)(ccc); and
							(ii)by
			 inserting after (CC) the following:
								
									(DD)who was a bona fide spouse of a United
				States citizen whose marriage was legally terminated. Applications under this
				subsection must be filed within 2 years beginning on the date that the alien
				spouse receives actual notice of the final court order legally terminating the
				marriage;
									;
				and
							(D)in clause
			 (iii)(II)(dd) by inserting at any time before resided
			 with.
						(2)Abused immigrant
			 spouses of lawful permanent residentsSection 204(a)(1)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(B)) is amended—
						(A)in clause
			 (ii)(I)(bb) by striking during the marriage or relationship intended by
			 the alien to be legally a marriage,;
						(B)in clause
			 (ii)(II)(aa), by striking subitem (CC), and inserting the following:
							
								(CC)who was a bona fide spouse of a lawful
				permanent resident within the past two years and whose spouse lost status
				within the past 2 years due to an incident of battering or extreme cruelty;
				or
								(DD)who was a bona fide spouse of a lawful
				permanent resident whose marriage was legally terminated. Applications under
				this subsection must be filed within 2 years beginning on the date that the
				alien spouse receives actual notice of the final court order legally
				terminating the marriage;
								;
				and
						(C)in clause
			 (ii)(II)(dd) is amended by inserting at any time before
			 resided with.
						(c)Survival of
			 rights to self-PetitionSection 204(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(h)) is amended by striking was
			 approved and inserting has been filed.
				(d)Expansion of
			 protectionsSection 212(d)(5) of the Immigration and Nationality
			 Act (8 U.S.C. (d)(5)) is amended by adding at the end the following:
					
						(C)The Secretary of Homeland Security shall
				grant parole under subparagraph (A) to the following:
							(i)A
				VAWA self-petitioner whose petition was approved based on the petitioner or a
				child of the petitioner having been battered or subjected to extreme cruelty by
				a United States citizen spouse, parent, or son or daughter.
							(ii)A
				VAWA self-petitioner whose petition was approved based on the petitioner or a
				child of the petitioner having been battered or subjected to extreme cruelty by
				a lawful permanent resident spouse or parent.
							(iii)An alien whose
				petition was approved or who qualifies to be classified as a nonimmigrant
				described in section 101(a)(15)(U)(ii).
							(iv)The child of an
				alien described in clauses (i), (ii), (iii), or (iv) of this subsection who is
				outside of the United States.
							(v)The child of an
				alien described in clauses (v) of this subsection who is outside of the United
				States.
							(D)The grant of parole under clause (i), (ii),
				or (iii) of subparagraph (C) shall extend from the date of approval of the
				applicable petition to the time the application for adjustment of status filed
				by aliens covered under such subparagraphs has been finally adjudicated.
				Applications for adjustment of status filed by aliens covered under such
				clauses shall be treated as if they were applications filed under section
				204(a)(1)(A)(iii), (A)(iv), (B)(ii), or (B)(iii) for purposes of section 245(a)
				and (c). The grant of parole under subparagraph clause (iv) or (v) of such
				subparagraph shall extend from the date of the determination of the Secretary
				of State described in such subparagraph to the time the application for status
				under section 101(a)(15)(U)(ii) has been finally adjudicated. Failure by any
				alien covered by subparagraph (C) to exercise due diligence in filing a visa
				petition on the alien’s behalf may result in revocation of
				parole.
						.
				(e)Self-Petitioning
			 by Children of Bigamy
					(1)Section 201(a)(1)(A)(iv) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(A)(iv)) is amended to read as
			 follows:
						
							(iv)An alien may file a petition with the
				Secretary under this subparagraph for classification of the alien (and any
				spouse or child of the alien) if the alien demonstrates to the Secretary that
				the alien has been battered by or has been the subject of extreme cruelty
				perpetrated by the alien's citizen parent and that the alien—
								(I)(aa)is the child or
				incapacitated son or daughter of a citizen of the United States;
									(bb)was a child or incapacitated son or
				daughter of a United States citizen parent who within the past 2 years lost or
				renounced citizenship status;
									(cc)who believed that he or she was the
				child of a citizen of the United States—
										(AA)because a marriage ceremony was actually
				performed between the U.S. citizen and alien’s other parent; and
										(BB)the alien’s other parent otherwise meets
				any applicable requirements under this Act to establish the existence of and
				bona fides of a marriage, but the marriage is not legitimate solely because of
				the bigamy of such citizen of the United States; or
										(dd)was a child of a United States
				citizen parent—
										(AA)who within the past 2 years (or, if later,
				2 years after the date the child attains 18 years of age) died; or
										(BB)whose marriage to the alien’s parent was
				terminated, including by divorce, annulment, or by death of the natural parent
				or the abusive stepparent;
										(II)is a person of
				good moral character;
								(III)is eligible to
				be classified as an immediate relative under section 1151(b)(2)(A)(i) of this
				title; and
								(IV)resides, or has
				resided in the past, with the citizen parent (for purposes of this clause,
				residence includes any period of
				visitation).
								.
					(2)Section 204(a)(1)(B)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(b)(iii)) is amended to
			 read as follows:
						
							(iii)An alien may file a petition with the
				Secretary under this subparagraph for classification of the alien (and any
				spouse or child of then alien) under such section if the alien demonstrates to
				the Secretary that the alien has been battered by or has been the subject of
				extreme cruelty perpetrated by the alien's permanent resident parent and that
				the alien—
								(I)(aa)is the child or
				incapacitated son or daughter of an alien lawfully admitted for permanent
				residence;
									(bb)was the child or incapacitated son or
				daughter of a lawful permanent resident who within the past 2 years lost lawful
				permanent resident status;
									(cc)believed that he or she was a child
				of an alien stepparent lawfully admitted for permanent residence—
										(AA)because a marriage ceremony was actually
				performed between the lawful permanent resident and alien’s other parent;
				and
										(BB)the alien’s other parent otherwise meets
				any applicable requirements under this Act to establish the existence of and
				bona fides of marriage, but the marriage is not legitimate solely because of
				the bigamy of such alien lawfully admitted for permanent residence; or
										(dd)was a child of a lawful permanent
				resident—
										(AA)who within the past 2 years (or, if later,
				2 years after the date the child attains 18 years of age) died; or
										(BB)whose marriage to the alien child’s parent
				was terminated, including by divorce, annulment, or by death of the natural
				parent or the abusive stepparent;
										(II)is a person of
				good moral character, who is eligible for classification under section
				1153(a)(2)(A) of this title; and
								(III)resides, or has resided in the past, with
				the alien's permanent resident alien parent (for purposes of this clause,
				residence includes any period of
				visitation).
								.
					(f)Protection for
			 children of VAWA self-PetitionersSection 204(l)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(l)(2)) is amended—
					(1)in subparagraph
			 (E), by striking or at the end;
					(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
					(3)by inserting after
			 subparagraph (E) the following:
						
							(F)a child of an
				alien who filed a pending or approved petition for classification or
				application for adjustment of status or other benefit specified in section
				101(a)(51) as a VAWA self-petitioner;
				or
							. 
					(g)Self-Petitioning
			 rights under section 203 of NACARASection 309 of the Illegal
			 Immigration and Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208; 8 U.S.C. 1101 note), as amended by section 203(a) of the
			 Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note;
			 Public Law 105–100), is amended—
					(1)in subsection
			 (c)(5)(C)(i)(VII)(aa), as amended by section 1510(b) of the Violence Against
			 Women Act of 2000—
						(A)by striking
			 or at the end of subitem (BB);
						(B)by striking
			 and at the end of subitem (CC) and inserting or;
			 and
						(C)by adding at the
			 end the following new subitem:
							
								(DD)at the time at which the spouse or child
				files an application for suspension of deportation or cancellation of removal;
				and
								; 
						(2)in subsection (f), in paragraph (1), by
			 inserting including subsections (VI) and (VII) after the
			 alien is described in subsection (c)(5)(C)(i) of this section;
			 and
					(3)in subsection
			 (g)—
						(A)by inserting
			 (1) before Notwithstanding;
						(B)by inserting
			 subject to paragraph (2), after section 101(a) of the
			 Immigration and Nationality Act)),; and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)There shall be no limitation on a motion to
				reopen removal or deportation proceedings in the case of an alien who is
				described in subclause (VI) or (VII) of subsection (c)(5)(C)(i). Motions to
				reopen removal or deportation proceedings in the case of such an alien shall be
				handled under the procedures that apply to aliens seeking relief under section
				204(a)(1)(A)(iii) of the Immigration and Nationality
				Act.
								.
						206.Battered spouse
			 waivers and conditional residents
				(a)Grounds for
			 hardship waiver for conditional permanent residence for intended
			 spousesSection 216(c)(4) of the Immigration and Nationality Act
			 (8 U.S.C. 1186a(c)(4)) is amended—
					(1)in subparagraph
			 (B)—
						(A)by inserting after (other than
			 through the death of the spouse) the following: , or the alien
			 has filed for termination of marriage and shall furnish proof of termination
			 prior to the time of adjudication,; and
						(B)by striking
			 or at the end;
						(2)in subparagraph
			 (C) by striking the period and inserting , or; and
					(3)after subparagraph
			 (C) by inserting the fol1lowing new subparagraph:
						
							(D)the alien meets
				the requirements under section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the
				marriage ceremony has been battered by or was subject to extreme cruelty
				perpetrated by his or her intended spouse and was not at fault in failing to
				meet the requirements of paragraph
				(1).
							.
					(b)Technical
			 correctionsSection 216(c)(4) of the Immigration and Nationality
			 Act (8 U.S.C. 1186a(c)(4)), as amended by subsection (a), is further
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking The Attorney General, in the
			 Attorney General's and inserting The Secretary of Homeland
			 Security, in the Secretary's; and
					(2)in the
			 undesignated paragraph at the end—
						(A)in the first
			 sentence, by striking Attorney General and inserting
			 Secretary of Homeland Security;
						(B)in the second
			 sentence, by striking Attorney General and inserting
			 Secretary;
						(C)in the third
			 sentence, by striking Attorney General. and inserting
			 Secretary.; and
						(D)in the fourth
			 sentence, by striking Attorney General and inserting
			 Secretary.
						(c)Grounds for
			 reliefSuch section is further amended by adding at the end the
			 following: An application for relief under this paragraph may be based
			 on one or more grounds specified in subparagraphs (A) through (D) and may be
			 amended at any time to change the ground or grounds for such relief without the
			 application being resubmitted..
				(d)Conforming
			 amendmentSection 237(a)(1)(H)(ii) of such Act (8 U.S.C.
			 1227(a)(1)(H)(ii)) is amended by inserting before the period at the end the
			 following: or qualifies for a waiver under section
			 216(c)(4).
				(e)Proof of
			 termination of the marriage due at final adjudication the hardship
			 waiverSection 216(c)(4)(B) is amended by inserting or the
			 alien has filed for termination of marriage and will furnish proof of
			 termination by the time of adjudication after terminated (other
			 than through the death of the spouse);
				(f)Children of
			 conditional residentsIn the case of an alien who meets the
			 requirements of subsection (c) the Secretary may adjust the status of any child
			 of the alien as immediate relatives under section 201(b)(2)(A)(i) (8 U.S.C.
			 1151).
				(g)Effective
			 dates
					(1)The amendments
			 made by subsection (a) shall apply as if included in the enactment of the
			 Violence Against Women Act of 2000.
					(2)The amendments
			 made by subsections (b) and (c) shall apply to applications for relief pending
			 or filed on or after April 10, 2003.
					(3)The amendments
			 made by subsections (d) and (e) shall take effect upon enactment.
					207.Asylum
			 protections for victims of violence against women
				(a)Section 101(a)(42)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended by
			 adding at the end the following:
					
						For purposes of determinations under this
				Act, any group whose members share a characteristic that is either immutable or
				fundamental to identity, conscience, or the exercise of one’s human rights such
				that the person should not be required to change it, shall be deemed a
				particular social group, without any additional
				requirement.
						.
				(b)Section
			 208(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)) is
			 amended by inserting a new clause (iii), as follows, and renumbering
			 thereafter:
					
						(iii)Supporting
				evidence acceptedDirect or circumstantial evidence, including
				evidence that the State is unable to protect the applicant or that the State,
				legal or social norms tolerate such persecution against persons like the
				applicant, may establish that persecution is on account of race, religion,
				nationality, membership in a particular social group, or political
				opinion.
						.
				(c)Section 208(d)(6)
			 of the Immigration and Nationality Act (8 U.S.C. 1158(d)(6)) is amended—
					(1)by inserting
			 (A) In
			 general— after (6); and
					(2)by adding at the
			 end the following:
						
							(B)ExceptionSubparagraph
				(A) shall not apply to an alien who is otherwise eligible for classification or
				status as a VAWA self-petitioner, as described in section 101(a)(51) of this
				Act, or who is otherwise eligible for status either under section 101(a)(15)(T)
				or section 101(a)(15)(U) of this
				Act.
							.
					(d)Spouses and
			 Children of Asylum Applicants Under Adjustment Provisions
					(1)In
			 generalSection 209(b)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1159(b)(3)) is amended—
						(A)by inserting
			 (A) after (3); and
						(B)by adding at the
			 end the following:
							
								(B)was the spouse of
				a refugee within the meaning of section 101(a)(42)(A) at the time the asylum
				application was granted; or
								(C)was the child of a
				refugee within the meaning of section 101(a)(42)(A) at the time the asylum
				application was
				filed,
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the date of the enactment of this Act and—
						(A)section
			 209(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1159(b)(3)(B)),
			 as added by paragraph (1)(B), shall apply to spouses of refugees for whom an
			 asylum application is granted before, on, or after such date; and
						(B)section
			 209(b)(3)(C) of such Act (8 U.S.C. 1159(b)(3)(C)), as so added, shall apply
			 with respect to the child of a refugee for whom an asylum application is filed
			 before, on, or after such date.
						(e)Children of
			 refugee or asylee spouses and childrenA child of an alien who
			 qualifies for admission as a spouse or child under section 207(c)(2)(A) or
			 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A) and
			 1158(b)(3)) shall be entitled to the same admission status as such alien if the
			 child—
					(1)is accompanying or
			 following to join such alien; and
					(2)is otherwise
			 admissible under such section 207(c)(2)(A) or 208(b)(3).
					(f)Elimination of
			 arbitrary time limits on asylum applicationsSection 208(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
					(1)by striking
			 subparagraph (B);
					(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
					(3)in subparagraph
			 (B), as redesignated, by striking (D) and inserting
			 (C);
					(4)by striking
			 subparagraph (C), as redesignated, and inserting the following:
						
							(C)Changed
				circumstancesNotwithstanding subparagraph (B), an application
				for asylum of an alien may be considered if the alien demonstrates, to the
				satisfaction of the Attorney General, the existence of changed circumstances
				that materially affect the applicant’s eligibility for
				asylum.
							;
				and
					(5)by striking
			 subparagraph (E).
					(g)Protections for
			 Minors Seeking AsylumSection 208 of the Immigration and
			 Nationality Act (8 U.S.C. 1158) is amended—
					(1)in subsection
			 (a)(2), by adding at the end the following:
						
							(D)Applicability to
				minorsSubparagraphs (A) and (B) do not apply to an applicant who
				is younger than 18 years of age on the earlier of—
								(i)the date on which
				the asylum application is filed; or
								(ii)the date on which
				any Notice to Appear is issued.
								;
				and
					(2)in subsection
			 (b)(3)(C), by striking unaccompanied alien child (as defined in section
			 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))), and
			 inserting:
						
							applicant who is younger than 18
			 years of age on the earlier of—(i)the date on which
				the asylum application is filed; or
							(ii)the date on which
				any Notice to Appear is
				issued,
							.
					208.Protections
			 from removal for victims
				(a)Exception for
			 VAWA Self-PetitionersSection
			 212(a)(9)(B)(iii)(IV) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(B)(iii)(IV)) is amended—
					(1)by inserting
			 (I) after (6)(A)(ii); and
					(2)by striking
			 if violation of the terms of the alien’s nonimmigrant visa were
			 substituted for unlawful entry into the United States in subclause
			 (III) of that paragraph.
					(b)Waivers for
			 abused aliensSection
			 212(a)(9)(C)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(C)(iii)) is amended—
					(1)by inserting
			 or the Attorney General after Secretary of Homeland
			 Security; and
					(2)by striking the
			 language following clause (i) and inserting for
			 humanitarian purposes, to assure family unity, when it is otherwise in the
			 public interest, or in the case of an alien who is applying for or has a claim
			 of relief as a VAWA self-petitioner.
					(c)Exemption from
			 public charge ground
					(1)In
			 generalSection 212(a)(4) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)(4)) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				qualified alien victimsSubparagraphs (A) through (C) shall not
				apply to an alien who is a VAWA self-petitioner, is an applicant or has been
				granted status under section 101(a)(15)(U), or is a qualified alien described
				in section 431(c) of the Personal Responsibility and Work Opportunity
				Reconciliation Act of
				1996.
							.
					(2)Conforming
			 amendmentSection 212(a)(4)(C)(i) of such Act (8 U.S.C.
			 1182(a)(4)(C)(i)) is amended to read as follows:
						
							(i)the alien is
				described in subparagraph (E);
				or
							.
					(3)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply regardless of whether the
			 alien’s application was filed before, on, or after such date.
					(d)Waiver for false
			 claims to United States citizenshipSection 212(a)(6)(C)(ii) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)) is
			 amended—
					(1)by adding at the
			 end the following new subclause:
						
							(III)ExceptionAn
				alien who is a VAWA self-petitioner shall not be considered to be inadmissible
				under any provision of this subsection based on such
				representation.
							.
					(2)Section 101(f) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended—
						(A)in the last
			 sentence of this subsection, by striking , after or
			 violation that he or she was a citizen; and
						(B)by inserting
			 ; or the alien is a VAWA self-petitioner; after violation
			 that he or she was a citizen.
						(e)Waiver for
			 certain VAWA self-PetitionersSection 212(d)(11) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(d)(11)) is amended by adding at
			 the end the following: The Attorney General may waive the application of
			 clause (i) of subsection (a)(6)(E) in the case of an alien who is a VAWA
			 self-petitioner..
				(f)Waiver
			 authorizedSection 212(a)(9)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(9)(A)) is amended by adding at the end the
			 following new clause:
					
						(iv)waiver for VAWA
				self-petitionerThe Attorney
				General or the Secretary may waive the application of clauses (i) or (ii) if
				the alien is applying for relief as a VAWA
				self-petitioner.
						.
				(g)Conforming
			 relief in suspension of deportation parallel to the relief available in the
			 Violence Against Women Act of 2000 cancellation for bigamy
					(1)In
			 generalSection 244(a)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1254a(a)(3)) (as in effect before the title III–A effective date in
			 section 309 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996) shall be applied as if or by a United States citizen or lawful
			 permanent resident whom the alien intended to marry, but whose marriage is not
			 legitimate because of that United States citizen’s or permanent resident’s
			 bigamy were inserted after by a spouse or parent who is a United
			 States citizen or lawful permanent resident.
					(2)Effective
			 dateThe provisions of
			 paragraph (1) shall apply as if included in the enactment of the Violence
			 Against Women Act of 2000.
					(h)Application of
			 VAWA motions To reopen rules crime victimsSection
			 240(c)(7)(C)(iv) of the Immigration and Nationality Act (8 U.S.C.
			 1230(c)(7)(C)(iv)), as redesignated by section 101(d)(1) of the REAL ID Act of
			 2005 (division B of Public Law 109–13), is amended—
					(1)in the first
			 clause by deleting and parents— and adding parents,
			 trafficking victims and crime victims—;
					(2)by amending
			 subclause (I) to read as follows:
						
							(I)if the basis for
				this motion is to apply for relief under sections 101(a)(15)(T), 101(a)(15(U),
				245(a), 245(c), 245(l), 245(m), 240A(b)(2), and section 244(a)(3) (as in effect
				on March 31, 1997) or as a VAWA
				self-petitioner;
							;
				
					(3)by amending
			 subclause (II) to read as follows:
						
							(II)if the motion is
				accompanied by a cancellation of removal or adjustment of status application to
				be filed with the Attorney General or by a copy of the self-petition, or the
				application for relief under 101(a)(15)(T) or (U), that has been or will be
				filed with the Department of Homeland Security upon the granting of the motion
				to reopen; and
							;
				and
					(4)in the last
			 paragraph of this section—
						(A)by inserting
			 or an alien who qualifies for classification under 101(a)(15(U)
			 after Act of 1996 (8 U.S.C. 1641(c)(1)(B)); and
						(B)by inserting
			  or an alien that qualifies for classification under
			 101(a)(15)(U).
						(i)In
			 generalSection 241 of the Immigration and Nationality Act (8
			 U.S.C. 1231) is amended by adding at the end the following new
			 subsection:
					
						(h)Any alien with a
				pending application under 101(a)(15)(T)(i) or T(i), 101(a)(15)(U)(i) or
				(U)(ii), 101(a)(51), 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997),
				shall not be ordered removed under this
				section.
						.
				209.Naturalization
				(a)In
			 generalSection 319(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended to read as
			 follows:
					
						(a)(1)Any person who
				is—
								(A)a spouse of citizen of the United
				States; or
								(B)any person who obtained status as a
				lawful permanent resident and who was battered or subjected to extreme cruelty
				by a United States citizen who is or was a spouse, parent, son or daughter;
				and
								(2)may be naturalized—
								(A)upon compliance with all the
				requirement of this title except the provisions of paragraph (1) of section
				316(a);
								(B)if such person immediately preceding
				the date of filing his or her application for naturalization has resided
				continuously, after being lawfully admitted for permanent residence, within the
				United States for at least three years;
								(C)(i)during the three years
				immediately preceding the date of filing his or her application has been living
				in marital union with the citizen spouse who has been a United States citizen
				during all of such period; and
									(ii)in the case of a person who has been
				battered or subjected to extreme cruelty by a United States citizen spouse,
				parent, son or daughter, the requirement of subsection (C)(i) shall not apply
				regardless of whether the lawful permanent resident status was obtained on the
				basis of such battery or cruelty;
									(D)has been physically present in the
				United States for periods totally at least half of the time;
								(E)(i)has resided within the
				State or district of the Services in the United States in which the applicant
				filed his or her application for at least three months; or
									(ii)applications for naturalization filed
				under paragraph (a)(1)(B) of this section shall be handled under the procedures
				that apply to aliens seeking relief under section 101(a)(51) of the Immigration
				and Nationality Act; and
									(F)the provisions of section 204(a)(1)(J)
				shall apply in acting on an application under this subsection in the same
				manner as they apply in acting on petitions referred to in such
				section.
								.
				(b)effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to applications for naturalization filed before, on, or after the
			 date of the enactment of this Act.
				210.General
			 provisions
				(a)Expansion of fee
			 waivers to consular fees and any fees in removal
			 proceedingsSection 245(l)(7) of the Immigration and Nationality
			 Act (8 U.S.C. 1255(l)(7)) is amended to insert the Secretary of State,
			 an immigration judge, and the Board of Immigration Appeals after
			 The Secretary of Homeland Security.
				(b)Review of
			 extreme crueltySection 204(a)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)) is amended by adding at the end the
			 following:
					
						(M)For the purposes of this section and in all
				cases described in section 101(a)(51), under section 106, under section
				240A(b)(2), or under section 244(a)(3) (as in effect on March 31, 1997), the
				determination of the existence of extreme cruelty is a question of law applied
				to facts and not a discretionary
				determination.
						.
				(c)Allowing
			 judicial review in VAWA CasesSection 242(e)(4) of the
			 Immigration and Nationality Act (8 U.S.C. 1252(e)(4)) is amended in
			 subparagraph (A)—
					(1)by striking
			 or;
					(2)by inserting
			 or after under section 208,; and
					(3)by adding at the
			 end the following new subsection:
						
							(C)is a VAWA
				self-petitioner, an applicant for relief under section 101(a)(15)(T) or (U), an
				applicant for relief under section 240A(b)(2), or an applicant for relief under
				section 244(a)(3) (as in effect on March 31,
				1997),
							.
					(d)VAWA Unit
			 AdjudicationsSection 101(a)(51) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(51)) is amended by adding at the end the
			 following new paragraph:
					
						(52)Applications for relief, adjustment of
				status, employment authorization, parole, deferred action, or naturalization,
				and all administrative determinations relating to such applications under
				paragraphs (15)(T), (15)(U), (27)(J), and (51) of this section, or under
				section 106 shall be adjudicated at the VAWA Unit of Vermont Service
				Center.
						.
				211.Technical
			 corrections
				(a)Technical
			 correctionEffective as if included in the enactment of section
			 1505(c)(2) of Violence Against Women Act of 2000, section 237(a)(1)(H)(i)(II)
			 of the Immigration and Nationality Act (8 U.S.C. 1227(a)(1)(H)(i)(II)) is
			 amended by striking the period at the end and inserting ;
			 or.
				(b)Additional
			 technical correctionSection 237(a)(7)(A)(i)(I) of the
			 Immigration and Nationality Act (8 U.S.C. 1227(a)(7)(A)(i)(I)) is amended by
			 striking is self-defense and inserting in
			 self-defense.
				(c)In
			 generalSection 204(a)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1154(a)(1)) is amended—
					(1)in subparagraph
			 (A)(iii)(II)(aa)(CC)(bbb), by striking an incident of domestic
			 violence and inserting battering or extreme cruelty by the
			 United States citizen spouse;
					(2)in subparagraph
			 (A)(iv), by striking an incident of domestic violence and
			 inserting battering or extreme cruelty by such parent;
					(3)in subparagraph
			 (A)(vii)(I), as added by section 816 of VAWA–2005, is amended by striking
			 related to an incident of domestic violence and inserting
			 related to battering or extreme cruelty by the United States citizen son
			 or daughter;
					(4)in subparagraph
			 (B)(ii)(II)(aa)(CC)(aaa), by striking due to an incident of domestic
			 violence and inserting related to battering or extreme cruelty
			 by the lawful permanent resident spouse; and
					(5)in subparagraph
			 (B)(iii), by striking due to an incident of domestic violence
			 and inserting related to battering or extreme cruelty by such
			 parent.
					(d)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of the Violence Against Women Act of 2000, except
			 that the amendment made by subsection (a)(3) shall apply as if included in the
			 enactment of VAWA–2005.
				(e)Correction of
			 cross-Reference to credible evidence provisions
					(1)VAWA Suspension
			 of DeportationSection
			 309(c)(5)(C)(iii) of the Illegal Immigration and Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1101
			 note), as amended by section 1510(b)(2) of the Violence Against Women Act of
			 2000, is amended by striking 204(a)(1)(H) and inserting
			 204(a)(1)(J).
					(2)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Violence
			 Against Women Act of 2000.
					(f)Miscellaneous
			 corrections to VAWA–2005
					(1)In
			 generalSection 204(a)(1)(D) of the Immigration and Nationality
			 Act (8 U.S.C. 1154(a)(1)(D)), is amended by striking a petitioner for
			 preference status under paragraph (1), (2), or (3) of section 203(a), whichever
			 paragraph is applicable and inserting to continue to be treated
			 as an immediate relative under section 201(b)(2)(A)(i), or to be a petitioner
			 for preference status under section 203(a)(3) if subsequently married or a
			 petitioner for preference status under section 203(a)(2)(A), whichever is
			 applicable.
					(2)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to applications filed before, on, or after the date
			 of the enactment of the Violence Against Women Act of 2000.
					IIIVAWA
			 Confidentiality
			301.VAWA Confidentiality
			 improvements
				(a)VAWA
			 Confidentiality moved from IIRAIRA
					(1)In
			 generalThe Illegal Immigration Reform and Immigration
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1367(a))
			 is amended by striking section 384.
					(2)Conforming
			 amendmentSection 239(e)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1229(e)(1)) is amended by
			 striking section 384 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1367) and inserting section
			 245B.
					(b)Insertion of
			 VAWA Confidentiality in the INAThe Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) is amended by inserting after section 245A the
			 following:
					
						245B.Confidentiality
				of certain information relating to battered aliens
							(a)In
				generalExcept as provided in
				subsection (c) of this section, enforcement official may not—
								(1)make an adverse determination, using
				information furnished by a VAWA perpetrator, on—
									(A)admissibility of an alien,
									(B)deportability of
				an alien,
									(C)detention of an
				alien,
									(D)any application
				for immigration relief of an alien, or
									(E)whether or not to
				initiate an enforcement action against an alien,
									unless the
				alien has been convicted of a crime or crimes listed in section 237; or(2)permit use by or disclosure to anyone
				(other than a sworn officer or employee of the Department, or bureau or agency
				thereof, for legitimate Department, bureau, or agency purposes) of any
				information which relates to an alien who is the beneficiary of an application
				for relief under—
									(A)paragraph (15)(T),
				(15)(U), or (51) of section 101(a);
									(B)section
				106;
									(C)section
				240A(b)(2);
									(D)section 287(h);
				or
									(E)section 244(a)(3)
				(as in effect prior to March 31, 1997).
									(b)Duration of
				limitation on disclosureNotwithstanding section 552 of title 5,
				United States Code, the limitation under paragraph (2) ends when the
				application for relief is denied and all opportunities for appeal of the denial
				have been exhausted.
							(c)Exceptions to
				nondisclosure
								(1)In the same
				manner as census informationThe Attorney General may provide, in
				the Attorney General's discretion, for the disclosure of information in the
				same manner and circumstances as census information may be disclosed by the
				Secretary of Commerce under section 8 of title 13, United States Code.
								(2)For law
				enforcement purposesThe Attorney General may provide in the
				discretion of the Attorney General for the disclosure of information to Federal
				law enforcement officials to be used solely for a legitimate law enforcement
				purpose.
								(3)For purposes of
				judicial reviewSubsection
				(a) of this section shall not be construed as preventing disclosure of
				information in connection with judicial review of a determination in an
				immigration case described in subsection (a) of an alien protected by this
				section in a manner that protects the confidentiality of such
				information.
								(4)In accordance
				with explicit waiver by victimsSubsection (a)(2) of this section
				shall not apply if all the battered individuals in the case are adults and they
				have all waived the restrictions of such subsection.
								(5)For purposes of
				determining eligibility for benefitsThe Attorney General and the Secretary of
				Homeland Security are authorized to disclose information, to Federal, State,
				and local public and private agencies providing benefits, to be used solely in
				making determinations of eligibility for benefits pursuant to section 431(c) of
				the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
				U.S.C. 1641(c)), in a manner that protects the confidentiality of such
				information.
								(6)For purposes of
				Congressional oversightSubsection (a) of this section may not be
				construed to prevent the Attorney General and the Secretary of Homeland
				Security from disclosing to the chairmen and ranking members of the Committee
				on the Judiciary of the Senate or the Committee on the Judiciary of the House
				of Representatives, for the exercise of congressional oversight authority,
				information on closed cases under this section in a manner that protects the
				confidentiality of such information and that omits personally identifying
				information (including locational information about individuals).
								(7)For purposes of
				assisting victims in obtaining servicesGovernment entities adjudicating
				applications for relief under subsection (a)(2) of this section, and government
				personnel carrying out mandated duties under section 101(i)(1), may, with the
				prior written consent of the alien involved, communicate with nonprofit,
				nongovernmental victims' service providers for the sole purpose of assisting
				victims in obtaining victim services from programs with expertise working with
				immigrant victims. Agencies receiving referrals are bound by the provisions of
				this section. Nothing in this paragraph shall be construed as affecting the
				ability of an applicant to designate a safe organization through whom
				governmental agencies may communicate with the applicant.
								(d)Penalties for
				violationAnyone who
				knowingly uses, publishes, or permits information to be disclosed in violation
				of this section or who knowingly makes a false certification under section
				239(e) shall be subject to appropriate disciplinary action and subject to a
				civil money penalty of not more than $5,000 for each such violation.
							(e)GuidanceThe Attorney General and the Secretary of
				Homeland Security shall provide guidance to officers and employees of the
				Department of Justice or the Department of Homeland Security who have access to
				information covered by this section regarding the provisions of this section,
				including the provisions to protect victims of domestic violence from harm that
				could result from the inappropriate disclosure of covered information.
							(f)Requirement To
				provide information about eligibility for immigration reliefWhen information is furnished by a VAWA
				perpetrator, the Federal, State, or local agency receiving the information
				shall, within 24 hours, provide to the alien to whom the information pertains
				informational materials about eligibility for relief under sections 101(a)(51),
				101(a)(15)(T), 101(a)(15)(U), 287(h), 106, 240A(b)(2), 244(a)(3) (as in effect
				on March 31, 1997) along with referrals to local victim services
				agencies.
							(g)DefinitionsIn
				this section:
								(1)The term enforcement officer
				means—
									(A)the Attorney
				General;
									(B)the Secretary of
				Homeland Security;
									(C)the Secretary of
				State;
									(D)any other official
				or employee of the Department of Homeland Security, the Department of Justice,
				or the Department of State (including any bureau or agency of either of any
				such Department); or
									(E)any other State or Federal Government
				officer or employee.
									(2)The term
				VAWA perpetrator means, with regard to an alien—
									(A)a spouse, parent, son, or daughter who has
				battered the alien or subjected the alien to extreme cruelty;
									(B)a member of the family of the spouse,
				parent, son, or daughter of the alien, who has battered the alien or subjected
				the alien to extreme cruelty;
									(C)a spouse, parent, son, or daughter of the
				alien who has battered the alien's child or subjected the alien's child to
				extreme cruelty (without the active participation of the alien in the battery
				or extreme cruelty);
									(D)a member of the family of the spouse,
				parent, son, or daughter of the alien who has battered the alien's child or
				subjected the alien's child to extreme cruelty when the spouse, parent, son, or
				daughter consented to or acquiesced in such battery or cruelty and the alien
				did not actively participate in such battery or cruelty;
									(E)in the case of an alien subjected to
				criminal activities listed in section 101(a)(15)(U)(iii), or an alien applying
				for status under section 101(a)(15)(U), the perpetrator of the criminal
				activity;
									(F)in the case of an alien subjected to a
				severe form of human trafficking or applying for status—
										(i)under section
				101(a)(15)(T),
										(ii)under section
				7105(b)(1)(E)(i)(II)(bb) of title 22, United States Code,
										(iii)under section
				244(a)(3) of this Act (as in effect prior to March 31, 1999), or
										(iv)as a VAWA
				self-petitioner (as defined in section 101(a)(51)),
										the
				trafficker or perpetrator; or(G)in the case of an alien who is—
										(i)a
				VAWA self petitioner (as defined in section 101(a)(51)), or
										(ii)an alien
				described in section 106, 240A(b)(2), 287(h), or 244(a)(3) (as in effect on
				March 31, 1997),
										a spouse,
				parent, son or daughter of the alien or a member of the family of such spouse,
				parent, son or daughter who battered the alien (or the alien’s child) or
				subjected the alien (or the alien’s child) to battering or extreme
				cruelty..
				(c)VAWA
			 Confidentiality in removal proceedingsSection 239(e) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(e)) is amended—
					(1)in paragraph (1), by inserting after
			 an alien at the following: or within 500 yards
			 of; and
					(2)in paragraph (2)(A), by inserting after
			 supervised visitation center the following: hospital,
			 Federally qualified health center, governmental and nongovernmental child,
			 elder and adult protective services agency, school and head start program,
			 religious or faith-based organization.
					(d)Expansion of
			 definition of VAWA self-PetitionerSection 101(a)(51) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(51)) is amended—
					(1)in subparagraph
			 (F), by striking or at the end;
					(2)in subparagraph
			 (G), by striking the period at the end and inserting the following:
			 ;; and
					(3)by adding at the
			 end the following:
						
							(H)section 106; and
							(I)special immigrant juveniles described in
				section
				287(h).
							.
					(e)Additional
			 requirements for section 287(g)
			 agreementsSection 287(g) of
			 the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended by adding at
			 the end the following:
					
						(11)(A)All agreements (new or renewed) under this
				subsection executed by the Attorney General after the date of enactment of this
				subparagraph shall require that an officer or employee of a State or political
				subdivision of a State performing a function under the agreement shall, as a
				term of the agreement—
								(i)comply with policies, procedures
				and practices established by that State or subdivision that are publicized in
				the jurisdictions the officer or employee serves;
								(ii)issue certifications for
				non-citizen victims under section 101(a)(15)(U); and
								(iii)comply with and not violate the
				requirements of section 245B in the same manner and subject to the same
				sanctions as an employee of the Department of Homeland Security.
								(B)Not later than 180 days after entering into
				an agreement under this subsection, and annually thereafter, the State or
				subdivision shall report to the Department of Homeland Security the
				following—
								(i)the number of requests for
				certification under section 101(a)(15)(U);
								(ii)the number of U-visa
				certifications issued;
								(iii)the number of T-visa endorsements
				requests received; and
								(iv)the number of T-visa
				certifications issued.
								(C)The Secretary of Homeland Security shall
				submit an annual report to Congress listing the name of each State or
				subdivision and the information provided under subparagraph
				(B).
							.
				IVTraining
			 improvements
			401.Training
				(a)Training of
			 immigration judges in the executive office of immigration
			 reviewPersonnel of the Department of Homeland Security, the
			 Department of Justice and the State Department who are in a position to come in
			 contact with alien victims of crime shall be trained in identifying, making
			 determinations regarding and providing for the protection of crime victims who
			 have or may be eligible to apply for relief under Immigration and Nationality
			 Act sections 101(a)(15)(T), 101(a)(15)(U), 101(a)(51), 106, 240A(b)(2),
			 244(a)(3) (as in effect on March 31, 1999) or section 107(b)(1)(E)(i)(II)(bb)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 710). Trainings
			 developed under this paragraph shall include information on the range of forms
			 of immigration relief available to help immigrant crime victims and the
			 requirements of VAWA confidentiality 384 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1367). Officials to receive
			 ongoing training include but are not limited to—
					(1)Department of
			 Justice—
						(A)immigration
			 judges;
						(B)the Board of
			 Immigration Appeals; and
						(C)officials
			 responsible for investigating, prosecuting and adjudicating VAWA
			 confidentiality violations of section 384 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1367);
						(2)Department of
			 Homeland Security—
						(A)the Administrative
			 Appeals Unit employees;
						(B)VAWA Unit
			 employees;
						(C)officials
			 responsible for investigating, prosecuting and adjudicating VAWA
			 confidentiality violations of section 384 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1367);
						(D)personnel involved
			 in immigration enforcement at Immigration and Customs Enforcement and Customs
			 and Border Patrol;
						(E)Immigration and
			 Customs Enforcement trial attorneys; and
						(F)all personnel
			 involved in managing or supervising the VAWA Unit or ICE trial attorneys;
			 and
						(3)Department of State—
						(A)consular
			 officials; and
						(B)officials
			 responsible for coordination of State Department efforts regarding application
			 for relief under Immigration and Nationality Act sections 101(a)(15)(T),
			 101(a)(15)(U), 101(a)(51), 106, 240A(b)(2), 244(a)(3) (as in effect on March
			 31, 1999) or section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 710).
						(b)Any training
			 program conducted in satisfaction of the requirement of paragraph (a) has been
			 or will be developed with input from and in collaboration nonprofit,
			 nongovernmental experts with experience working with immigrant victims of
			 domestic violence, sexual assault, or human trafficking.
				(c)Within 180 days
			 after the effective date of this act, the Secretary of the Department of
			 Homeland Security, the Attorney General, and the Department of State shall in
			 consultation with the Office of Policy and Strategy of U.S. Citizenship and
			 Immigration Services shall establish program for ongoing training described in
			 paragraph (a) and shall craft and implement policies and protocols on the
			 appropriate handling of cases involving victims described in or who have filed
			 cases under Immigration and Nationality Act sections 101(a)(15)(T),
			 101(a)(15)(U), 101(a)(51), 106, 240A(b)(2), 244(a)(3) (as in effect on March
			 31, 1999) or section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Victims 14
			 Protection Act of 2000 (22 U.S.C. 710). All policies and procedures developed
			 pursuant to this section shall be made publically available and posted on the
			 DHS website.
				(d)Accredited
			 representative-Victim client privilege
					(1)Extending State
			 victim-advocate privilege laws to accredited representativesIt
			 is the Sense of Congress that all States should promulgate victim-advocate
			 privilege laws and that State victim-advocate privilege laws should be
			 implemented in a manner that extends victim-advocate privilege to accredited
			 representatives working for community-based organizations recognized by the
			 Board of Immigration Appeals in the representation of victims in cases filed
			 with the Department of Homeland Security, the Board of Immigration Appeals or
			 immigration judges.
					(2)Regulations
			 amended to offer accredited representative privilegeWithin 180
			 days of enactment, the Board of Immigration Appeals shall amend 8 C.F.R.
			 292.1(a)(4) to extend privilege co-extensive with attorney client privilege to
			 accredited representatives and qualified recognized organizations to whom the
			 Board of Immigration Appeals has provided recognition or accreditation.
					402.Services for
			 Trafficking Victims
				(a)Access to
			 victim’s services
					(1)Subsection 107(c)
			 of the Trafficking Victims Protection Act of 2000 is amended—
						(A)by deleting
			 paragraph (2) and replacing it with the following new paragraph:
							
								(2)Access to
				information and servicesVictims and potential victims of severe
				forms of trafficking shall have access to information about their legal rights
				and shall be provided translation services. A list of victim services agencies
				shall be provided within 24 hours of discovery of a potential victim. Potential
				victims shall not be placed in any local, State, or Federal jail or detention
				facility unless it has clearly been ascertained that an individual is not a
				victim of a severe form of trafficking in
				persons.
								;
				and
						(B)in paragraph (3)
			 by deleting Federal law enforcement officials and inserting
			 Any Federal and local law enforcement agents authorized to investigate
			 trafficking in persons crimes.
						(2)Section 103 of the trafficking victims
			 protection act of 2000 is amended by adding at the end the following new
			 subsection:
						
							(15)the term
				victim services means a nonprofit, nongovernmental organization
				that assists trafficking victims, including trafficking, battered women and
				sexual assault crisis centers, trafficking and battered women’s shelters, and
				other trafficking, sexual assault or domestic violence programs, including
				nonprofit, nongovernmental organizations assisting trafficking victims through
				the legal
				process.
							.
					(3)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					(b)Conforming
			 amendments for public and assisted housingSection 214 of the
			 Housing and Community Development Act of 1980 (42 U.S.C. 1436a) is
			 amended—
					(1)by amending
			 subsection (a) to read as such subsection would have read if the amendments to
			 such subsection made by section 3(b) of Public Law 106–504 were made to such
			 subsection rather than to section 214(a) of the Housing Community Development
			 Act of 1980;
					(2)in subsection (a),
			 as amended by paragraph (1) of this subsection—
						(A)in paragraph (6),
			 by striking or at the end;
						(B)by redesignating
			 paragraph (7) as paragraph (8); and
						(C)by inserting after
			 paragraph (6) the following new paragraph:
							
								(7)a qualified alien,
				as such term is defined in section 431 of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641);
				or
								; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)(A), by striking (6) and inserting (8);
			 and
						(B)in paragraph
			 (2)(A), in the matter preceding clause (i), by inserting (other than a
			 qualified alien, as such term is defined in section 431 of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1641) after any alien.
						(c)Improving Access
			 to Benefits for Immigrant Victims
					(1)In
			 generalThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Housing and Urban Development and Secretary
			 of Department of Agriculture and the and Secretary of the Department of
			 Education, shall develop an information pamphlet, as described in paragraph
			 (2), on legal rights for immigrant victims to access public benefits and
			 distribute and make such pamphlet available as described in paragraph (5). In
			 preparing such materials, the Secretary of Health and Human Services shall
			 consult with nongovernmental organizations with expertise on the legal rights
			 to public benefits access for immigrant victims of battery, extreme cruelty,
			 sexual assault, and other crimes.
					(2)Information
			 pamphletThe information pamphlet developed under paragraph (1)
			 shall include information on the following:
						(A)Definition of
			 Qualified Immigrants eligible for Federal public benefits.
						(B)Housing rights of
			 qualified immigrant.
						(C)Federal- and
			 State-funded housing programs open to all immigrants including emergency
			 shelter and transitional housing for up to two years.
						(D)Qualified
			 immigrant access to post-secondary financial aid, grants and loans.
						(E)Qualified
			 immigrant access to Federal means tested public benefits including access
			 to—
							(i)Medicaid;
							(ii)Medicaid and
			 SCHIP for qualified immigrant children and pregnant women;
							(iii)food
			 stamps;
							(iv)food stamps for
			 qualified immigrant children;
							(v)SSI;
							(vi)TANF;
							(vii)child care;
			 and
							(viii)foster
			 care/adoption assistance, child support services.
							(F)Legal rights of
			 immigrants to access programs, resources and services that are—
							(i)necessary to
			 protect life and safety;
							(ii)medical
			 assistance under title XIX of the Social Security Act;
							(iii)short-term,
			 non-cash, in-kind emergency disaster relief;
							(iv)public health
			 assistance for immunizations and treatment for symptoms of communicable
			 diseases;
							(v)programs for
			 housing or community development assistance or financial assistance
			 administered by the secretary of HUD;
							(vi)HHS
			 HRSA funded health care programs; and
							(vii)State-funded
			 benefits.
							(G)Resources through
			 which victims can obtain referrals to programs in their community and/or State
			 that provide advocacy, social services, legal services and other supportive
			 services to immigrant victims of domestic violence, sexual assault, human
			 trafficking, elder abuse or crime victims.
						(3)TranslationIn order to best serve the language groups
			 having the greatest concentration of immigrants seeking public benefits, the
			 information pamphlet developed under paragraph (1) shall, subject to
			 subparagraph (B), be translated by the Secretary of Health and Human Services
			 into foreign languages that at a minimum include the top 15 languages of legal
			 permanent residents and shall be responsible for reviewing these languages
			 every 5 years and adding additional languages accordingly such other languages
			 as the Secretary of State, in the Secretary’s discretion, may specify.
					(4)Availability and
			 distributionThe information pamphlet developed under paragraph
			 (1) shall be made available and distributed as follows:
						(A)The Federal
			 agencies described in subparagraph (C) shall distribute the pamphlet developed
			 under subparagraph (1) to all—
							(i)agency
			 grantees;
							(ii)State agencies
			 responsible for granting Federal public benefits; and
							(iii)public housing
			 authorities.
							(B)Posting on
			 Federal WebsitesThe pamphlet developed under paragraph (1) shall
			 be accessibly posted on the Websites of each of the Federal Government agencies
			 listed in subparagraph (C).
						(C)Responsible
			 Federal agencies
							(i)Department of
			 Health and Human Services;
							(ii)Department of
			 Agriculture;
							(iii)Department of
			 Housing and Urban Development;
							(iv)Department of
			 Education; and
							(v)Department of
			 Homeland Security.
							(5)Deadline for
			 pamphlet development and distributionThe pamphlet developed
			 under paragraph (1) shall be distributed and made available (including in the
			 languages specified under paragraph (4)) not later than 180 days after the date
			 of the enactment of this Act.
					(d)Effective
			 dateThe amendments made by this section apply to applications
			 for public benefits and public benefits provided on or after the date of the
			 enactment of this Act without regard to whether regulations to carry out such
			 amendments are implemented.
				403.Encouraging
			 Custody determinations and VAWA Confidentiality protections in State
			 courtsSubtitle J of title IV
			 of the Violence Against Women Act of 1994 (42 U.S.C. 14043 et seq.) is
			 amended—
				(1)in paragraph (2)
			 of section 41002, by inserting (including under 8 U.S.C. 1367), U-visa
			 certification under the Immigration and Nationality Act Section 214(p),
			 after confidentiality; and
				(2)in section
			 41003—
					(A)in paragraph
			 (2)(B), by striking and after the semicolon;
					(B)in paragraph (C),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(3)Priority should
				given to applicants in which the grantee’s trainings and organizational
				policies, practices, procedures, and rules encourage judges issuing protection
				orders to include child custody provisions in the protection order when the
				parties before the court have a child in
				common.
							.
					404.Improving
			 language access to services provided under the violence against women’s act of
			 1994 for persons with limited English proficiency
				(a)Goals
					(1)To improve access
			 to programs, activities, and services for victims of violence and other
			 individuals who, as a result of national origin, are limited in their English
			 proficiency.
					(2)To ensure that the
			 programs, activities, and services for victims of violence that are normally
			 provided in English are accessible to victims and other individuals with
			 Limited English Proficiency and thus do not discriminate on the basis of
			 national origin in violation of title VI of the Civil Rights Act of 1964, as
			 amended, and its implementing regulations.
					(3)To confirm that
			 violation of language access rights for Limited English Proficient individuals
			 is a violation of the protections against discrimination based on national
			 origin protected by the Civil Rights Act of 1964.
					(4)To restore the
			 right of Limited English Proficient individuals to a private right of action to
			 enforce all Title VI protection including disparate impact protections.
					(5)To provide a
			 statutory definition of limited English proficient that is
			 consistent with the definition set forth by the DOJ LEP Guidance, 67 Fed. Reg.
			 41455, 41459 (June 18, 2002).
					(b)DefinitionLimited
			 English Proficient—
					(1)Limited
			 English Proficient means individuals who—
						(A)who do not speak
			 English as their primary language; and
						(B)who have a limited
			 ability to
							(i)read;
							(ii)write;
							(iii)speak; or
							(iv)understand
			 English.
							(2)If an individual
			 described in subsection (A) meets any one of the requirements of subsections
			 (B)(i), B(ii), B(iii), or B(iv) the individual is limited English proficient
			 without regard to the fact that the individual may speak some English.
					(c)Enforcement with
			 regard to government entities
					(1)Civil Actions
			 for Injunctive Relief
						(A)Victims
			 aggrieved; intervention by Attorney General; legal representation; commencement
			 of action without payment of fees, costs, or securityWhenever
			 there are reasonable grounds to believe that a Federal, State or local
			 government entity has denied a person access to programs, activities, or
			 services on the basis of their limited English Proficiency and in violation of
			 title VI of the Civil Rights Act of 1964, a civil action for preventive relief,
			 including an application for a permanent or temporary injunction, restraining
			 order, or other order, may be instituted by the person aggrieved and, upon
			 timely application, the Attorney General may intervene in such civil action.
			 Upon application by the complainant and in such circumstances as the court may
			 deem just, the court may appoint an attorney for such complainant and may
			 authorize the commencement of the civil action without the payment of fees,
			 costs, or security.
						(B)Attorney’s fees;
			 liability of United States for costsIn any action commenced
			 pursuant to this subchapter, the court, in its discretion, may allow the
			 prevailing party, other than the United States, a reasonable attorney’s fee as
			 part of the costs, and the United States shall be liable for costs the same as
			 a private person.
						(C)State or local
			 enforcement proceedings; notification of State or local authority; stay of
			 Federal proceedingsIn the case of an alleged act or practice
			 prohibited by this subchapter which occurs in a State, or political subdivision
			 of a State, no civil action may be brought under subsection (a) of this section
			 before the expiration of thirty days after written notice of such alleged act
			 or practice has been given to the appropriate State or local authority by
			 registered mail or in person, provided that the court may stay proceedings in
			 such civil action pending the termination of State or local enforcement
			 proceedings.
						(D)(i)Civil rights act of
			 1964Section 601 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000d) is amended—
								(I)by striking
			 No and inserting (a) No; and
								(II)by adding at the
			 end the following:
									
										(b)(1)(A)Discrimination
				(including exclusion from participation and denial of benefits) based on
				disparate impact is established under this title only if—
													(i)a person aggrieved by
				discrimination on the basis of race, color, or national origin (referred to in
				this title as an aggrieved person) demonstrates that an entity
				subject to this title (referred to in this title as a covered
				entity) has a policy or practice that causes a disparate impact on the
				basis of race, color, or national origin and the covered entity fails to
				demonstrate that the challenged policy or practice is related to and necessary
				to achieve the nondiscriminatory goals of the program or activity alleged to
				have been operated in a discriminatory manner; or
													(ii)the aggrieved person demonstrates
				(consistent with the demonstration required under title VII with respect to an
				alternative employment practice) that a less discriminatory
				alternative policy or practice exists, and the covered entity refuses to adopt
				such alternative policy or
				practice.
													.
								(2)Civil Actions by
			 the Attorney General
						(A)ComplaintWhenever
			 the Attorney General has reasonable cause to believe that a Federal, State or
			 local government entity or any employee or group of employees is engaged in a
			 pattern or practice of denying access to programs, activities, or services
			 provided to victims under the Violence Against Women’s Act of 1994 or under any
			 other State or Federal law, on the basis of their limited English Proficiency
			 and in violation of title VI of the Civil Rights Act of 1964, and that the
			 pattern or practice is of such a nature and is intended to deny access to
			 programs, activities, or services provided to victims on the basis of their
			 limited English Proficiency and in violation of title VI of the Civil Rights
			 Act of 1964, the Attorney General may bring a civil action in the appropriate
			 district court of the United States by filing with it a complaint—
							(i)signed by the
			 Attorney General (or in the Attorney General’s absence the Acting Attorney
			 General);
							(ii)setting forth
			 facts pertaining to such pattern or practice; and
							(iii)requesting such
			 relief, including an application for a permanent or temporary injunction,
			 restraining order or other order against the person or persons responsible for
			 such pattern or practice, as he deems necessary to insure the full availability
			 of programs, activities, and services provided under the to limited English
			 proficient victims.
							(B)In order to ensure
			 full enforcement under this section, the provisions of this section do not
			 limit the ability of the Attorney General to use existing authority to bring
			 litigation and to enforce Title VI by any another other means available to him
			 or her under the law.
						(3)Jurisdiction;
			 three-judge district court for cases of general public importance: hearing,
			 determination, expedition of action, review by Supreme Court; single judge
			 district court: hearing, determination, expedition of action
						(A)The district
			 courts of the United States shall have and shall exercise jurisdiction in
			 proceedings instituted pursuant to this section, and in any such proceeding the
			 Attorney General may file with the clerk of such court a request that a court
			 of three judges be convened to hear and determine the case. Such request by the
			 Attorney General shall be accompanied by a certificate that, in his opinion,
			 the case is of general public importance. A copy of the certificate and request
			 for a three-judge court shall be immediately furnished by such clerk to the
			 chief judge of the circuit (or in his absence, the presiding circuit judge of
			 the circuit) in which the case is pending. Upon receipt of such request it
			 shall be the duty of the chief judge of the circuit or the presiding circuit
			 judge, as the case may be, to designate immediately three judges in such
			 circuit, of whom at least one shall be a circuit judge and another of whom
			 shall be a district judge of the court in which the proceeding was instituted,
			 to hear and determine such case, and it shall be the duty of the judges so
			 designated to assign the case for hearing at the earliest practicable date, to
			 participate in the hearing and determination thereof, and to cause the case to
			 be in every way expedited. An appeal from the final judgment of such court will
			 lie to the Supreme Court.
						(B)If no three-judge
			 panel has been requested, the handling of the case shall be expedited. It shall
			 be the duty of the chief judge of the district (or in his absence, the acting
			 chief judge) in which the case is pending to immediately designate a judge in
			 such district to hear and determine the case. In the event that no judge in the
			 district is available to hear and determine the case, the chief judge of the
			 district, or the acting chief judge, as the case may be, shall certify this
			 fact to the chief judge of the circuit (or in his absence, the acting chief
			 judge) who shall then designate a district or circuit judge of the circuit to
			 hear and determine the case. It shall be the duty of the judge designated
			 pursuant to this section to assign the case for hearing at the earliest
			 practicable date and to cause the case to be in every way expedited.
						(d)Enforcement with
			 regard to governmental and non-Governmental entities
					(1)Language access plans required—
						(A)all recipients of
			 Federal grant funding shall provide a copy of the agency’s language access plan
			 to the Federal agency that provided their grant no later than one year after
			 receipt of funding; and
						(B)a copy of the
			 agency's language access plan shall be submitted as an attachment along with
			 the first grant report due to the Federal grant maker falling after the date of
			 the six-month anniversary of the grant award.
						(2)Language access plan must address at a
			 minimum the following:
						(A)The types of
			 language services available.
						(B)How staff can
			 obtain those services.
						(C)How to respond to
			 LEP callers.
						(D)How to respond to
			 written communications from LEP individuals.
						(E)How to respond to
			 LEP individuals who have in-person contact with recipient staff.
						(F)How to ensure
			 competency of interpreter and translation services.
						(G)How staff will
			 receive training on the requirements of the policy.
						(H)How the agency
			 provides outreach and notice of the language services available.
						(I)How to respond to
			 complaints by LEP individuals.
						(J)How the plan will
			 be monitored and updated.
						(3)Revocation of
			 Funding
						(A)Whenever the
			 Department of Justice (DOJ) or the Department of Health and Human Services
			 (HHS) has reasonable cause to believe that any grant recipient is engaged in a
			 pattern or practice of denying access to programs, activities, or services
			 provided to victims on the basis of their limited English Proficiency and in
			 violation of title VI of the Civil Rights Act of 1964, the DOJ or HHS shall
			 require the grant recipient to prepare a plan demonstrating how it to improve
			 access to its government-funded programs, activities, and services for victims
			 with limited English Proficiency. Each plan shall include the steps the grant
			 recipient will take to ensure that eligible limited English Proficiency persons
			 can meaningfully access the grantee’s programs, activities, and services. If
			 such a grantee fails to develop an acceptable plan with 120 days of the
			 request, the DOJ or HHS may revoke that grantee’s funding.
						(B)The requirement
			 provided by subsection (1) are in addition to the requirements set forth in 42
			 U.S.C. 2000d–1.
						(4)All recipients and
			 subrecipients of Federal grants shall comply with Title VI of the Civil Rights
			 Act of 1964 (prohibiting race, color, and national origin discrimination
			 including language access for limited English proficient persons and for
			 persons without regard to their alienage status.
					(e)NondiscriminationAll
			 relief and assistance activities, including justice system assistance and
			 immigration relief, offered to victims of domestic violence, sexual assault,
			 dating violence, stalking, elder abuse and human trafficking shall be
			 accomplished in an equitable and impartial manner, without discrimination on
			 the grounds of race, ethnicity, or, religion, nationality, sex, age,
			 disability, English proficiency, alienage status, or economic status.
				(f)Interpreters for
			 court proceedings under this section
					(1)Civil
			 actionsIn any civil action brought pursuant to this section, the
			 court shall be required to provide a foreign language interpreter.
					(2)Conforming
			 amendmentsThe Court Interpreters Act of 1978, 28 U.S.C. 1827 is
			 amended by adding at the end the following: Interpreters shall be
			 provided in court proceedings brought to enforce section 404 of the Violence
			 Against Women Act of 2011 for civil actions brought by an individual or the
			 United States..
					VAccess To
			 Services
			501.Ensuring
			 issuance of U- and T-visa certifications and access to services
				(a)Grant
			 conditionsSection 40002 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925) is amended in
			 subsection (b) by adding at the end the following:
					
						(12)Civil
				Rights
							(A)NondiscriminationNo person in the United States shall on the
				basis of actual or perceived race, color, religion, national origin, alienage
				status, sex, gender identity (as defined in paragraph 249(c)(4) of title 18,
				United States Code), sexual orientation, age, or disability be excluded from
				participation in, be denied the benefits of, or be subjected to discrimination
				under any program or activity funded in whole or in part with funds made
				available under the Violence Against Women Act of 1994 (title IV of Public Law
				103–322; 108 Stat. 1902), the Violence Against Women Act of 2000 (division B of
				Public Law 106–386; 114 Stat. 1491), the Violence Against Women and Department
				of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119
				Stat. 3080), the Violence Against Women Reauthorization Act of 2011, and any
				other program or activity funded in whole or in part with funds appropriated
				for grants, cooperative agreements, and other assistance administered by the
				Office on Violence Against Women.
							(B)ExceptionIf gender segregation or gender-specific
				programming is necessary to the essential operation of a program, nothing in
				this paragraph shall prevent any such program or activity from consideration of
				an individual’s gender. In such circumstances, alternative reasonable
				accommodations are sufficient to meet the requirements of this
				paragraph.
							(C)DiscriminationThe provisions of paragraphs (2) through
				(4) of section 809(c) of the Omnibus Crime Control and Safe Streets Act of 1968
				(42 U.S.C. 3789d(c)) apply to violations of subparagraph (A).
							(D)ConstructionNothing contained in this paragraph shall
				be construed, interpreted, or applied to supplant, displace, preempt, or
				otherwise diminish the responsibilities and liabilities under other State or
				Federal civil rights law, whether statutory or common.
							(13)Compliance with
				Title VI of the Civil Rights Act of 1964An entity applying for funding under this
				title shall certify to the Office on Violence Against Women that the entity
				will comply with their obligations under Title VI of the Civil Rights Act of
				1964, including taking reasonable steps to ensure meaningful access to its
				programs and activities by persons who are limited in their English
				proficiency, in order to avoid discrimination on the basis of national
				origin.
						(14)Content of
				applicationsAll grant
				applications submitted for funding shall contain documentation in the text of
				the grant application and a line item in the budget that provides for language
				access to the services being provided or documentation about local demographics
				justifying why the budget does not address language
				access.
						.
				(b)STOP
			 grants
					(1)Development of
			 trainingSection 2001(b) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg(b)) is amended—
						(A)in paragraph (13),
			 by striking and at the end of subparagraph (D);
						(B)in paragraph (14),
			 by striking the period at the end of subparagraph (C) and inserting ;
			 and; and
						(C)by adding after
			 paragraph (14) the following new paragraph:
							
								(15)the development and implementation of
				procedures, policies, or protocols and training within courts, prosecutors’
				offices, and law enforcement agencies to ensure that agency personnel have
				received training on and are not encouraging, promoting or facilitating the
				violation of Section 384 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1367) and that agencies receiving funding
				are issuing certifications in U-visa and T-visa cases for victims applying for
				relief under Section 101(a)(15)(T) and (U) of Immigration and Nationality
				Act.
								.
						(2)Funding
			 prioritySection 2001(d) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(d)) is
			 amended by inserting at the end the following:
						
							(5)Priority in funding shall be given to
				programs whose applications demonstrate that the applicant has or is willing to
				implement within 6 month after receipt of funding protocols, policies, or
				practices that—
								(A)ensure compliance
				with Title VI of the Civil Rights Act of 1964 and Executive Order 13166;
								(B)ensure that the
				agency does not violate, facilitate or encourage the violation of VAWA
				confidentiality as defined in section 387 of the Immigration and Nationality
				Act (8 U.S.C. 1367); and
								(C)result in the
				agency issuing certifications for noncitizen victims applying for relief under
				sections 101(a)(15)(U) or 101(a)(15)(T) of the Immigration and Nationality Act
				if the applicant agency is eligible to sign certifications in T- or U-visa
				cases.
								.
					(c)Grants To
			 encourage arrest policies
					(1)Grant
			 authoritySection 2101(b) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is
			 amended by adding at the end the following:
						
							(14)To develop or strengthen policies,
				protocols and training for law enforcement, prosecutors, and the judiciary in
				recognizing, detecting, investigating, and prosecuting instances of domestic
				violence, dating violence, sexual assault, and stalking against immigrant
				victims, including the appropriate use of T and U visas (8 U.S.C. 1101(a)(15)
				(T) and (U)) and providing training on and are not encouraging, promoting or
				facilitating the violation of Section 384 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).
							(15)To develop or strengthen policies,
				protocols, and training for law enforcement, prosecutors and the judiciary on
				language access under Executive Order No. 13166 65 Fed. Reg. 50, 121 (Aug. 16,
				2000).
							.
					(2)EligibilitySection 2101(c) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(c)) is amended—
						(A)in paragraph (4),
			 by striking and at the end;
						(B)in paragraph (5),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(6)Priority in funding shall be given to
				programs whose applications demonstrate that the applicant has or is willing to
				implement within 6 months after receipt of funding protocols, policies, or
				practices that—
									(A)ensure compliance with Title VI of the
				Civil Rights Act of 1964 and Executive Order 13166;
									(B)ensure that the agency does not violate,
				facilitate or encourage the violation of VAWA confidentiality as defined in
				section 387 of the Immigration and Nationality Act (8 U.S.C. 1367); and
									(C)result in the agency issuing certifications
				for noncitizen victims applying for relief under sections 101(a)(15)(U) or
				101(a)(15)(T) of the Immigration and Nationality Act if the applicant agency is
				eligible to sign certifications in T- or U-visa
				cases.
									.
						(d)Transitional
			 housing assistance grantsSection 40299 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13975) is amended in subsection (d)(2)(B) by—
					(1)inserting —
			 (i) after provide assurances that; and
					(2)adding at the end
			 the following:
						
							(ii)applicants are able to prove eligibility
				for the housing program funded under this grant using any credible evidence (as
				defined in section 204(a)(1)(J) of the Immigration and Nationality Act (8
				U.S.C. 1154(a)(1)(J))); and
							(iii)the program
				serves underserved victims and is compliant with title VI of the Civil Rights
				Act of 1964, and Executive Order 13166 (65 Fed. Reg. 50,
				121).
							.
					(e)Campus grants
			 available for victims with limited English proficiencySection 304 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is
			 amended—
					(1)in subsection (b)(4), by inserting
			 and language access to such services after physiological
			 counseling,;
					(2)in subsection (c)(2)(C), by inserting
			 proportion, demographics, and language needs of international
			 students, after demographics of the population,;
			 and
					(3)in subsection (d)(1), by inserting
			 translation, after technical,.
					502.VAWA unit
			 adjudications
				(a)Transfer of all
			 VAWA confidentiality and VAWA-Related cases to the VAWA
			 unitSection 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)) is amended by adding at the end the following new
			 subsection:
					
						(52)Applications
				under sections 101(a)(51), 101(a)(15)(T), 101(a)(15)(U), 106, section
				216(c)(4), and parole for children of VAWA cancellation recipients and the full
				range of adjudications related to such cases including adjustments, work
				authorizations, parole, fax-back benefits authorizations, employment
				verification, and naturalization, for applicants and derivative beneficiaries
				shall be adjudicated at the VAWA Unit of Vermont Service
				Center.
						.
				(b)Authorization of
			 appropriations
					(1)There are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to provide for the Violence Against Women Act Unit at the
			 Vermont Service Center of the United States Citizenship and Immigration
			 Services which shall be responsible for processing consistent with VAWA
			 confidentiality requirements the full range of adjudications, adjustments, work
			 authorizations, parole, fax-back benefits and employment verification, and
			 naturalization, for applicants and derivative beneficiaries related to VAWA
			 self-petitions (INA section 101(a)(51); T visas (INA section 101(a)(15)(T), U
			 visas (INA section 101(a)(15)(U); battered spouse waivers (INA section
			 216(c)(4)); abused immigrant work authorizations (INA section 106) and parole
			 for children of VAWA cancellation recipients (Public Law 103–222, reauthorized
			 Public Laws 106–326, 108–193; 109–162; 109–164) and any other VAWA
			 confidentiality protected matters. Nothing in this section shall preclude DHS
			 placement at the VAWA Unit of other victim related adjudications. Subject the
			 authority of immigration judges adjudicate adjustment of status applications
			 from aliens in proceedings who have been granted VAWA self-petition, T visas or
			 U visas, no official in the Department of Homeland Security or the Department
			 of Justice is authorized to adjudicate any matter related that is directed by
			 this section to be determined by the VAWA Unit.
					(2)The Department of
			 Homeland Security shall include in its budget each year a specific line item
			 describing funding included to support the VAWA Unit.
					503.Victims of
			 Crime Act improvements
				(a)Crime victim
			 compensationSection 1403(b)(4) of the Victims of Crime Act of
			 1984 (42 U.S.C. 10602(b)(4)) is amended by inserting or non-citizens of
			 the United States after nonresidents of the
			 State.
				(b)Crime victim
			 assistanceSection 1404 of the Victims of Crime Act of 1984 (42
			 U.S.C. 10603) is amended—
					(1)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (A), by striking spousal abuse, and inserting  domestic
			 violence, dating violence, stalking, elder abuse,;
						(B)in subparagraph
			 (B), by inserting (i) are based on the definition of underserved
			 populations as defined in section 40002(a) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(a)), and (ii) after implement this
			 section that;
						(C)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
						(D)by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)ensure that
				programs receiving funds are open to crime victims on a non-discriminatory
				basis without regard to language proficiency or alienage
				status.
								;
						(2)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (E), by striking and after the semicolon;
						(B)by moving
			 subparagraph (F) two ems to the left, and by striking the period at the end of
			 such subparagraph and inserting ; and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(G)does not
				discriminate against, and offers services and assistance to, victims who do not
				unreasonably refuse to provide assistance in a criminal investigation or
				prosecution. For purposes of this paragraph the definition of do not
				unreasonably refuse to provide assistance shall be the same as the used
				under section 245(m) of the Immigration and Nationality Act (8 U.S.C.
				1255(m)).
								;
						(3)in subsection
			 (c)(1)—
						(A)in subparagraph
			 (B), by striking and after the semicolon;
						(B)in subparagraph
			 (C), by striking victim service organizations and all that
			 follows and inserting victim service organizations, legal services
			 programs, and coalitions to improve outreach and services to victims of crime,
			 including immigrant, limited English proficient, and underserved victims;
			 and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(D)for improving
				language access to victim services and the civil, criminal, immigration, and
				family justice systems.
								;
				and
						(4)in subsection
			 (d)—
						(A)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
							
								(C)assistance in
				participating in criminal, civil, family, and immigration justice system
				proceedings relating to prevention of, obtaining relief from, escaping,
				ameliorating the effects of, or offering future protection against,
				victimization; and
								;
				and
						(B)in paragraph (4),
			 by inserting , and assistance to crime victims in obtaining protection
			 orders and in obtaining immigration relief after of
			 crime.
						504.Research on
			 violence against women
				(a)In
			 generalEach of the research grant programs listed in subsection
			 (b) shall include as a purpose and permitted use of Federal funding
			 research—
					(1)on victimization
			 by domestic violence, sexual assault, stalking, dating violence and elder abuse
			 including dynamics;
					(2)intervention,
			 impact, prevention, and effectiveness of—
						(A)victim
			 services;
						(B)the civil and
			 criminal justice system;
						(C)health
			 care;
						(D)mental health
			 care;
						(E)immigration
			 relief;
						(F)legal assistance;
			 and
						(G)other
			 interventions;
						(3)outcomes for
			 victims; and
					(4)victim’s access to
			 services and protections, including the needs of underserved, immigrant and
			 limited English proficient victims.
					(b)ApplicationSubsection
			 (a) shall apply to research under the following:
					(1)National
			 Institute of JusticeSection 202(c)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3722).
					(2)Centers for
			 Disease Control and Prevention; Study by National Center for Injury Prevention
			 and ControlSection 402(a) of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(a)).
					(3)Interpersonal
			 violence within families and among acquaintancesSection 393 of
			 the Public Health Service Act (42 U.S.C. 280b–1a).
					(4)Agency for
			 healthcare research and quality—research, evaluations, and demonstration
			 projects on health care for priority populationsSubparagraph (B)
			 of section 901(c)(1) of the Public Health Service Act (42 U.S.C.
			 299(c)(1)).
					(5)Research on
			 health disparitiesSection 903 of the Public Health Service Act
			 (42 U.S.C. 299a–1).
					(6)Substance abuse
			 and mental health services administration—office for substance abuse
			 preventionSubsection (b) of
			 section 515 of the Public Health Service Act (42 U.S.C. 290bb–21(b)).
					(7)Center for
			 mental health servicesSection 520 of the Public Health Service
			 Act (42 U.S.C. 290bb–31(b)).
					(8)National
			 Institute of Drug AbuseSubsection (b) of section 464L of the
			 Public Health Service Act (42 U.S.C. 285o).
					(9)National drug
			 abuse research centersSubparagraph (F) of section 464N of the
			 Public Health Service Act (42 U.S.C. 285o–2(c)(2)).
					(10)National
			 Institute of Mental HealthParagraph (2) of section 464R(e) of
			 the Public Health Service Act (42 U.S.C. 285p(e)).
					(11)Office of
			 research on womens healthSubsection (b) of section 486 of the Public
			 Health Service Act (42 U.S.C. 287d).
					(12)Office of
			 research on womens health advisory committeeParagraph (4) of section 486(d) of the
			 Public Health Service Act (42 U.S.C. 287d).
					VIMarriage Visa
			 Protections 
			601.Protections for a fiancée or fiancé of a
			 citizen
				(a)In generalSection 214 of the
			 Immigration and Nationality Act (8 U.S.C. 1184) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (3)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 paragraph (3)(B)(i).;
						(B)in paragraph
			 (2)(A), in the matter preceding clause (i)—
							(i)by striking
			 a consular officer and inserting the Secretary of
			 Homeland Security; and
							(ii)by striking
			 the officer and inserting the Secretary;
			 and
							(C)in paragraph
			 (3)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime.;
			 and
						(2)in subsection
			 (r)—
						(A)in paragraph (1),
			 by striking crime. and inserting crime described in
			 paragraph (5)(B) and information on any permanent protection or restraining
			 order issued against the petitioner related to any specified crime described in
			 subsection (5)(B)(i).; and
						(B)by amending
			 paragraph (4)(B)(ii) to read as follows:
							
								(ii)To notify the beneficiary as
				required by clause (i), the Secretary of Homeland Security shall provide such
				notice to the Secretary of State for inclusion in the mailing to the
				beneficiary described in section 833(a)(5)(A)(i) of the International Marriage
				Broker Regulation Act of 2005 (8 U.S.C.
				1375a(a)(5)(A)(i)).
								;
				and
						(3)in paragraph
			 (5)(B)(i), by striking abuse, and stalking. and inserting
			 abuse, stalking, or an attempt to commit any such crime..
					(b)Provision of
			 information to K nonimmigrantsSection 833 of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a) is amended—
					(1)in subsection
			 (a)(5)(A)—
						(A)in clause
			 (iii)—
							(i)by striking
			 State any and inserting State, for inclusion in the
			 mailing described in clause (i), any; and
							(ii)by striking the
			 last sentence; and
							(B)by adding at the
			 end the following:
							
								(iv)The Secretary of
				Homeland Security shall conduct a background check of the National Crime
				Information Center’s Protection Order Database on each petitioner for a visa
				under subsection (d) or (r) of section 214 of the Immigration and Nationality
				Act (8 U.S.C. 1184). Any appropriate information obtained from such background
				check—
									(I)shall accompany
				the criminal background information provided by the Secretary of Homeland
				Security to the Secretary of State and shared by the Secretary of State with a
				beneficiary of a petition referred to in clause (iii); and
									(II)shall not be used
				or disclosed for any other purpose unless expressly authorized by law.
									(v)The Secretary of
				Homeland Security shall create a cover sheet or other mechanism to accompany
				the information required to be provided to an applicant for a visa under
				subsection (d) or (r) of section 214 of the Immigration and Nationality Act (8
				U.S.C. 1184) by clauses (i) through (iv) of this paragraph or by clauses (i)
				and (ii) of subsection (r)(4)(B) of such section 214, that calls to the
				applicant’s attention—
									(I)whether the
				petitioner disclosed a protection order, a restraining order, or criminal
				history information on the visa petition;
									(II)the criminal
				background information and information about any protection order obtained by
				the Secretary of Homeland Security regarding the petitioner in the course of
				adjudicating the petition; and
									(III)whether the
				information the petitioner disclosed on the visa petition regarding any
				previous petitions filed under subsection (d) or (r) of such section 214 is
				consistent with the information in the multiple visa tracking database of the
				Department of Homeland Security, as described in subsection (r)(4)(A) of such
				section 214.
									;
				and
						(2)in subsection
			 (b)(1)(A), by striking or after orders and
			 inserting and.
					602.Regulation of
			 international marriage brokers
				(a)Implementation
			 of the International Marriage Broker Act of 2005
					(1)FindingsCongress
			 finds the following:
						(A)The International
			 Marriage Broker Act of 2005 (subtitle D of Public Law 109–162; 119 Stat. 3066)
			 has not been fully implemented with regard to investigating and prosecuting
			 violations of the law, and for other purposes.
						(B)Six years after
			 Congress enacted the International Marriage Broker Act of 2005 to regulate the
			 activities of the hundreds of for-profit international marriage brokers
			 operating in the United States, the Attorney General has not determined which
			 component of the Department of Justice will investigate and prosecute
			 violations of such Act.
						(2)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report that includes the following:
						(A)The name of the
			 component of the Department of Justice responsible for investigating and
			 prosecuting violations of the International Marriage Broker Act of 2005
			 (subtitle D of Public Law 109–162; 119 Stat. 3066) and the amendments made by
			 this Act.
						(B)A description of
			 the policies and procedures of the Attorney General for consultation with the
			 Secretary of Homeland Security and the Secretary of State in investigating and
			 prosecuting such violations.
						(b)Technical
			 CorrectionSection 833(a)(2)(H) of the International Marriage
			 Broker Regulation Act of 2005 (8 U.S.C. 1375a(a)(2)(H)) is amended by striking
			 Federal and State sex offender public registries and inserting
			 the National Sex Offender Public Website.
				(c)Regulation of
			 international marriage brokersSection 833(d) of the International
			 Marriage Broker Regulation Act of 2005 (8 U.S.C. 1375a(d)) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Prohibition on
				marketing of or to children
								(A)In
				generalAn international marriage broker shall not provide any
				individual or entity with the personal contact information, photograph, or
				general information about the background or interests of any individual under
				the age of 18.
								(B)ComplianceTo
				comply with the requirements of subparagraph (A), an international marriage
				broker shall—
									(i)obtain a valid
				copy of each foreign national client’s birth certificate or other proof of age
				document issued by an appropriate government entity;
									(ii)indicate on such
				certificate or document the date it was received by the international marriage
				broker;
									(iii)retain the
				original of such certificate or document for 7 years after such date of
				receipt; and
									(iv)produce such
				certificate or document upon request to an appropriate authority charged with
				the enforcement of this paragraph.
									;
				
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)(i)—
							(i)in the heading, by
			 striking registries.— and inserting
			 website.—; and
							(ii)by striking
			 Registry or State sex offender public registry, and inserting
			 Website,;
							(B)in subparagraph
			 (B)(i), by striking permanent civil and inserting
			 final; and
						(C)in subparagraph
			 (B)(ii)—
							(i)by
			 inserting or endangerment, elder abuse or neglect or
			 exploitation after child abuse or neglect; and
							(ii)by
			 striking or stalking. and inserting stalking, or an
			 attempt to commit any such crime.;
							(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A)—
							(i)in clause (i), by
			 striking Registry, or of the relevant State sex offender public registry
			 for any State not yet participating in the National Sex Offender Public
			 Registry, in which the United States client has resided during the previous 20
			 years, and inserting Website; and
							(ii)in clause
			 (iii)(II), by striking background information collected by the
			 international marriage broker under paragraph (2)(B); and inserting
			 signed certification and accompanying documentation or attestation
			 regarding the background information collected under paragraph (2)(B);;
			 and
							(B)by striking
			 subparagraph (C);
						(4)in paragraph
			 (5)—
						(A)in subparagraph
			 (A)(ii), by striking A penalty may be imposed under clause (i) by the
			 Attorney General only and inserting At the discretion of the
			 Attorney General, a penalty may be imposed under clause (i) either by a Federal
			 judge, or by the Attorney General;
						(B)by amending
			 subparagraph (B) to read as follows:
							
								(B)Federal criminal
				penalties
									(i)Failure of
				international marriage brokers to comply with obligationsExcept
				as provided in clause (ii), an international marriage broker that, in
				circumstances in or affecting interstate or foreign commerce, or within the
				special maritime and territorial jurisdiction of the United States—
										(I)except as provided
				in subclause (II), violates (or attempts to violate) paragraph (1), (2), (3),
				or (4) shall be fined in accordance with title 18, United States Code, or
				imprisoned for not more than 1 year, or both; or
										(II)knowingly
				violates or attempts to violate paragraphs (1), (2), (3), or (4) shall be fined
				in accordance with title 18, United States Code, or imprisoned for not more
				than 5 years, or both.
										(ii)Misuse of
				informationA person who knowingly discloses, uses, or causes to
				be used any information obtained by an international marriage broker as a
				result of a requirement under paragraph (2) or (3) for any purpose other than
				the disclosures required under paragraph (3) shall be fined in accordance with
				title 18, United States Code, or imprisoned for not more than 1 year, or
				both.
									(iii)Fraudulent failures of United States
				clients to make required self-disclosuresA person who knowingly and with intent to
				defraud another person outside the United States in order to recruit, solicit,
				entice, or induce that other person into entering a dating or matrimonial
				relationship, makes false or fraudulent representations regarding the
				disclosures described in clause (i), (ii), (iii), or (iv) of subsection
				(d)(2)(B), including by failing to make any such disclosures, shall be fined in
				accordance with title 18, United States Code, imprisoned for not more than 1
				year, or both.
									(iv)Relationship to
				other penaltiesThe penalties provided in clauses (i), (ii), and
				(iii) are in addition to any other civil or criminal liability under Federal or
				State law to which a person may be subject for the misuse of information,
				including misuse to threaten, intimidate, or harass any individual.
									(v)ConstructionNothing
				in this paragraph or paragraph (3) or (4) may be construed to prevent the
				disclosure of information to law enforcement or pursuant to a court
				order.
									;
				and
						(C)in subparagraph
			 (C), by striking the period at the end and inserting including equitable
			 remedies.;
						(5)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
					(6)by inserting after
			 paragraph (5) the following:
						
							(6)Enforcement
								(A)AuthorityThe
				Attorney General shall be responsible for the enforcement of the provisions of
				this section, including the prosecution of civil and criminal penalties
				provided for by this section.
								(B)ConsultationThe
				Attorney General shall consult with the Director of the Office on Violence
				Against Women of the Department of Justice to develop policies and public
				education designed to promote enforcement of this
				section.
								.
					(d)GAO study and
			 reportSection 833(f) of the International Marriage Broker
			 Regulation Act of 2005 (8 U.S.C. 1375a(f)) is amended—
					(1)in the subsection
			 heading, by striking study and report.— and inserting
			 studies and
			 reports.—; and
					(2)by adding at the
			 end the following:
						
							(4)Continuing
				impact study and report
								(A)StudyThe
				Comptroller General shall conduct a study on the continuing impact of the
				implementation of this section and of section of 214 of the Immigration and
				Nationality Act (8 U.S.C. 1184) on the process for granting K nonimmigrant
				visas, including specifically a study of the items described in subparagraphs
				(A) through (E) of paragraph (1).
								(B)ReportNot
				later than 2 years after the date of the enactment of the
				Violence Against Women Reauthorization Act of
				2013, the Comptroller General shall submit to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives a report setting forth the results of the study conducted under
				subparagraph (A).
								(C)Data
				collectionThe Attorney General, the Secretary of Homeland
				Security, and the Secretary of State shall collect and maintain the data
				necessary for the Comptroller General to conduct the study required by
				paragraph
				(1)(A).
								.
					VIISexual abuse in
			 prisons
			701.Sexual abuse in
			 custodial settings
				(a)Suits by
			 prisonersSection 7(e) of the Civil Rights of Institutionalized
			 Persons Act (42 U.S.C. 1997e(e)) is amended by inserting before the period at
			 the end the following: or the commission of a sexual act (as defined in
			 section 2246 of title 18, United States Code).
				(b)United States as
			 defendantSection 1346(b)(2) of title 28, United States Code, is
			 amended by inserting before the period at the end the following:
					
						or the
				commission of a sexual act (as defined in section 2246 of title
				18).
				(c)Adoption and
			 effect of national standardsSection 8 of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607) is amended—
					(1)by redesignating
			 subsection (c) as subsection (e); and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Applicability to
				detention facilities operated by the department of homeland security
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization Act of 2011, the Secretary of
				Homeland Security shall publish a final rule adopting national standards for
				the detection, prevention, reduction, and punishment of rape and sexual assault
				in facilities that maintain custody of aliens detained for a violation of the
				immigrations laws of the United States.
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to detention facilities
				operated by the Department of Homeland Security and to detention facilities
				operated under contract with the Department.
								(3)ComplianceThe
				Secretary of Homeland Security shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Homeland Security.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Homeland Security
				shall give due consideration to the recommended national standards provided by
				the Commission under section 7(e).
								(5)DefinitionAs
				used in this section, the term detention facilities operated under
				contract with the Department includes, but is not limited to, contract
				detention facilities and detention facilities operated through an
				intergovernmental service agreement with the Department of Homeland
				Security.
								(d)Applicability to
				custodial facilities operated by the department of health and human
				services
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Violence Against Women Reauthorization Act of 2011, the Secretary of Health
				and Human Services shall publish a final rule adopting national standards for
				the detection, prevention, reduction, and punishment of rape and sexual assault
				in facilities that maintain custody of unaccompanied alien children (as defined
				in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C.
				279(g))).
								(2)ApplicabilityThe
				standards adopted under paragraph (1) shall apply to facilities operated by the
				Department of Health and Human Services and to facilities operated under
				contract with the Department.
								(3)ComplianceThe
				Secretary of Health and Human Services shall—
									(A)assess compliance
				with the standards adopted under paragraph (1) on a regular basis; and
									(B)include the
				results of the assessments in performance evaluations of facilities completed
				by the Department of Health and Human Services.
									(4)ConsiderationsIn
				adopting standards under paragraph (1), the Secretary of Health and Human
				Services shall give due consideration to the recommended national standards
				provided by the Commission under section
				7(e).
								.
					VIIIData
			 collection
			801.Annual report
			 on immigration applications made by victims of abuse
				(a)In
			 generalNot later than
			 December 1, 2013, and annually thereafter, the Secretary of Homeland Security
			 shall submit to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives a report that includes the
			 following:
					(1)The number of
			 aliens who—
						(A)submitted an
			 application for nonimmigrant status under paragraph (15)(T)(i), (15)(U)(i), or
			 (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)) during the preceding fiscal year;
						(B)were granted such
			 nonimmigrant status during such fiscal year; or
						(C)were denied such
			 nonimmigrant status during such fiscal year.
						(2)The mean amount of
			 time and median amount of time to adjudicate an application for such
			 nonimmigrant status during such fiscal year.
					(3)The mean amount of
			 time and median amount of time between the receipt of an application for such
			 nonimmigrant status and the issuance of work authorization to an eligible
			 applicant during the preceding fiscal year.
					(4)The number of
			 aliens granted continued presence in the United States under section 107(c)(3)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(3)) during
			 the preceding fiscal year.
					(5)A
			 description of any actions being taken to reduce the adjudication and
			 processing time, while ensuring the safe and competent processing, of an
			 application described in paragraph (1) or a request for continued presence
			 referred to in paragraph (4).
					(6)The numbers of
			 adjudicators and managers working in the VAWA Unit, the length each has served
			 on the unit, and the years of experience each has on domestic violence, sexual
			 assault, human trafficking and crime victimization issues.
					(7)A
			 description of the training VAWA Unit adjudicators and managers received that
			 fiscal year on domestic violence, sexual assault, human trafficking and crime
			 victimization and VAWA confidentiality issues.
					(8)A
			 description of the training Immigration and Customs Enforcement and Customs and
			 Boarder Patrol enforcement agents and Immigration and Custom’s Enforcement
			 trial attorneys and chief counsel mandatorily receive and optionally receive
			 on—
						(A)VAWA confidentiality;
						(B)screening to
			 identify immigrants eligible for—
							(i)humanitarian
			 release;
							(ii)favorable
			 exercise of prosecutorial discretion; or
							(iii)U
			 visas, T visas, and VAWA self-petitions or other forms of VAWA confidentiality
			 protected relief;
							(C)the Department of
			 Homeland Security broadcast message on VAWA confidentiality and the Central
			 Index System’s new 384 class of admission code;
						(D)U-visa
			 certification and T-visa endorsement by Department of Homeland Security
			 officials and State law enforcement; and
						(E)collaboration with
			 local law enforcement and victim services programs on VAWA self-petitioning,
			 VAWA cancellation of removal, U-visa and T-visa cases.
						(9)The number of VAWA confidentiality
			 violation complaints filed including—
						(A)the data on the types of complaints
			 filed;
						(B)each division in
			 which the employee works against whom the complaint was filed;
						(C)the outcome,
			 including any action taken on the complaint;
						(D)the mean and
			 median time between receipt of the complaint and culmination of action on the
			 complaint; and
						(E)the report shall
			 not include any personally identifying information about the complainant, the
			 person against whom the complaint was filed, or any witnesses.
						(10)The degree of
			 compliance with the Prison Rape Elimination Act of 2003, as amended by this
			 Act, achieved by each detention facility operated by the Department of Homeland
			 Security and each detention facility operated under contract with the
			 Department during the preceding fiscal year.
					(11)The number of
			 reports alleging sexual abuse filed at each detention facility operated by the
			 Department of Homeland Security and each detention facility operated under
			 contract with the Department during the preceding fiscal year, including an
			 indication of the number of reports sustained at each facility.
					(b)Reporting
			 requirementNot later than December 1, 2012, and annually
			 thereafter, the Legal Services Corporation shall submit a report to the Senate
			 Committee on the Judiciary and the House Committee on the Judiciary identifying
			 the following:
					(1)Steps taken to
			 consult with and include programs serving victims of domestic violence, dating
			 violence, sexual assault, and stalking, population specific programs,
			 culturally specific programs, and representatives from underserved populations
			 in community consultations used to determine what services each Legal Services
			 Corporation funded program provides.
					(2)Steps taken by the
			 Corporation to implement and provide training to programs funded by the
			 Corporation on the provisions of section 104 of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005.
					(3)The number and proportion of programs
			 receiving funding from the Corporation that have implemented policies and
			 procedures (including those for intake and screening) designed to ensure that
			 victims described in section 104 of the Violence Against Women and Department
			 of Justice Reauthorization Act of 2005 are able to access legal assistance from
			 the program.
					(c)StudyThe
			 Comptroller General of the United States shall conduct a study—
					(1)on the impact of
			 section 384 of the Illegal Immigration Reform and Immigration Responsibility
			 Act (IIRAIRA) (8 U.S.C. 1367) and section 239(e)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(e)(1)) and the VAWA confidentiality protections
			 generally, including in particular—
						(A)the annual number
			 of aliens receiving certification subject to 239(e)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(e)(1)); and
						(B)the annual number of aliens described in
			 section 384 of IIRAIRA and cases contained in the computerized section 384
			 confidentiality system who—
							(i)have
			 been issued notices to appear by the Department of Homeland Security;
							(ii)have pending
			 cases in immigration proceedings;
							(iii)have orders of
			 removal issued against them;
							(iv)have been issued
			 immigration detainers; or
							(v)have
			 been placed in detention by the Department of Homeland Security;
							(2)that examines the
			 extent to which the Attorney General, the Secretary of Homeland Security, the
			 Secretary of State, and local law enforcement agencies participating in the
			 program under section 287(g) of the Immigration and Nationality Act, have
			 implemented policies, practices, or protocols that—
						(A)screen for victimization, eligibility for
			 humanitarian release, and eligibility for relief under sections 101(a)(15)(T),
			 101(a)(15)(U), 101(a)(27)(J), 101(a)(51), 106, 240A(b)(2), 244(a)(3) (as in
			 effect on March 31, 1997) of the Immigration and Nationality Act or section
			 107(b)(1)(E)(i)(II)(bb) of the Trafficking Victims Protection Act of 2000 (22
			 U.S.C. 710);
						(B)provide potential victims with information
			 about the forms of immigration relief listed in subparagraph (A);
						(C)result in T- and U-visa certification;
			 and
						(D)are designed to
			 ensure that immigrant victims are not subjected to immigration enforcement
			 related to the perpetrator’s actions or communications;
						(3)that reports on the number of section
			 298(g) jurisdictions that have memoranda of understanding with the Secretary of
			 Homeland Security requiring practices that result in T- and U-visa
			 certifications and compliance with VAWA confidentiality protections by officers
			 and departments participating in the section 287(g) program; and
					(4)that reports on
			 the proportion of Federal, State and local law enforcement agencies
			 that—
						(A)have designated an
			 individual to sign U-visa certifications;
						(B)have U-visa
			 certification policies or protocols; and
						(C)have received
			 training in—
							(i)U-visa
			 certification; and
							(ii)T-visa
			 endorsement.
							(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report setting
			 forth the results of the study conducted under subsection (b).
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				802.Data collection
			 and reporting
				(a)Annual report to
			 CongressNot later than
			 December 1, 2012, and annually thereafter, the Secretary shall submit a report
			 to the Senate Committee on the Judiciary and the House Committee on the
			 Judiciary a report stating—
					(1)the number of persons (primary applicants
			 and derivative beneficiaries, total and by State) who have applied for, been
			 granted, or been denied a visa or a petition, adjustment of status, work
			 authorization, parole, naturalization or otherwise provided status under
			 paragraphs (15)(T)(i), (15)(U)(i), (27)(J), and (51) of section 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)) and section 106 of such Act,
			 during the preceding fiscal year;
					(2)the number of requests for further evidence
			 issued for each case type described in subparagraph (1) during the preceding
			 fiscal year;
					(3)the mean and median time in which it takes
			 to adjudicate applications for relief, and adjustments of status submitted
			 under subparagraph (T)(i) or (U)(i), of section 101(a)(15), section
			 101(a)(27)(J), section 101(a)(51), and section 106 of the Immigration and
			 Nationality Act (8 U.S.C. 1101) during the preceding fiscal year;
					(4)the mean and median time between the
			 receipt of applications for visas submitted under subparagraph (T) or (U) of
			 section 101(a)(15), section 101(a)(27)(J), or section 101(a)(51) of the
			 Immigration and Nationality Act (8 U.S.C. 1101) and the issuance of work
			 authorization to eligible applicants during the preceding fiscal year;
					(5)the number of victims granted continued
			 presence in the United States under section 107(c)(3) of the Trafficking
			 Victims Protection Act of 2000 during the preceding fiscal year; and
					(6)any efforts being
			 taken to reduce the adjudication and processing time, while ensuring the safe
			 and competent processing of the applications described in subsections (a), (b),
			 (c), and (d) of this section.
					
